

Exhibit 10.32
SECOND AMENDMENT TO OFFICE LEASE
This SECOND AMENDMENT TO OFFICE LEASE ("Second Amendment") is made and entered
into as of the 1st. day of October , 2014, by and between KILROY REALTY, L.P., a
Delaware limited partnership ("Landlord"), and DEXCOM, INC., a Delaware
corporation ("Tenant").
R E C I T A L S :
A.    Landlord and Tenant entered into that certain Office Lease dated March 31,
2006 (the "Original Lease"), as amended by that certain First Amendment to
Office Lease dated August 18, 2010 ("First Amendment"), whereby Landlord leases
to Tenant and Tenant leases from Landlord those certain premises (collectively,
the "Existing Premises") consisting of (i) 66,400 rentable square feet
constituting the entirety of that certain office building located at 6340
Sequence Drive, San Diego, California ("6340 Building") and (ii) 62,415 rentable
square feet constituting the entirety of that certain office building located at
6310 Sequence Drive, San Diego, California ("6310 Building"). The Original
Lease, as amended by the First Amendment, may be referred to herein as the
"Lease".
B.    Tenant desires to expand the Existing Premises to include a total of
90,000 rentable square feet of space comprising (i) that certain space
consisting of approximately 45,000 rentable square feet of space (the "6290
Initial Premises") comprising a portion of that certain office building located
at 6290 Sequence Drive, San Diego (the "6290 Building"), and (ii) that certain
space consisting of all of the remaining approximately 45,000 rentable square
feet of space in the 6290 Building (the "6290 Must-Take Premises"), and to make
other modifications to the Lease. The 6290 Initial Premises and 6290 Must-Take
Premises are more particularly delineated on Exhibit A attached hereto and made
a part hereof. The 6290 Initial Premises is shown shaded on Exhibit A. The
remaining unshaded area on Exhibit A is the 6290 Must‑Take Premises. The 6290
Initial Premises and the 6290 Must-Take Premises are, collectively, the "6290
Expansion Premises." In connection with the foregoing, Landlord and Tenant
desire to amend the Lease as hereinafter provided.
A G R E E M E N T :
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Capitalized Terms. All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this Second Amendment.

 
 
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------



2.    Modification of Premises.
2.1.    6290 Initial Premises. Effective as of the date which is five (5) months
after Landlord's delivery of the 6290 Initial Premises to Tenant in the
condition required under Section 1 of the Work Letter Agreement (the "Work
Letter Agreement") attached hereto as Exhibit B (the "Expansion Commencement
Date"), Tenant shall lease from Landlord and Landlord shall lease to Tenant the
6290 Initial Premises. Consequently, effective upon the Expansion Commencement
Date, the Existing Premises shall be expanded to include the 6290 Initial
Premises (the Existing Premises together with the 6290 Initial Premises are
sometimes collectively referred to herein as the "Initially Expanded Premises").
Landlord and Tenant hereby acknowledge that the Initially Expanded Premises
shall, effective as of the Expansion Commencement Date, contain a total of
approximately 173,815 rentable square feet. For the period commencing as of the
Expansion Commencement Date and ending on the day immediately preceding the 6290
Must-Take Premises Commencement Date, the Initially Expanded Premises is also
referred to in the underlying Lease as the "Premises."
2.2.    6290 Must-Take Premises. Effective as of the earlier to occur of (i) the
date Tenant first commences to conduct its "Business Operations" (as that term
is defined below) from greater than 32,000 rentable square feet of the 6290
Must-Take Premises, and (ii) the date which is twenty-four (24) months after the
Expansion Commencement Date (as applicable, the "6290 Must-Take Premises
Commencement Date"), Tenant shall lease from Landlord and Landlord shall lease
to Tenant the 6290 Must-Take Premises. For purposes hereof, "Business
Operations" shall mean (i) the stationing of employees in any portion of the
6290 Must-Take Premises, or (ii) the operating of equipment in any portion of
the 6290 Must-Take Premises, or (iii) the storing of items related to Tenant's
business in a total area which is larger than 500 rentable square feet of space
in the 6290 Must-Take Premises; provided, however, in no event shall "Business
Operations" be deemed to have commenced in the 6290 Must-Take Premises if
Tenant, its employees or agents are (a) solely using the restrooms located in
the 6290 Must-Take Premises, (b) Tenant, its employees or agents are solely
using 500 rentable square feet of space or less in the 6290 Must-Take Premises
to store items related to its business (subject to Landlord's reasonable rules
and regulations), and/or (c) solely constructing "Improvements" (as that term is
defined in Section 2.1.1 of the Work Letter Agreement) in the 6290 Must-Take
Premises for a period of not more than sixty (60) days prior to the Must-Take
Premises Commencement Date. Notwithstanding the foregoing or anything to the
contrary contained herein, Tenant may choose to commence to conduct Business
Operations in approximately 15,000 rentable square foot increments (up to a
total of approximately 30,000 rentable square feet) of the 6290 Must-Take
Premises prior to the 6290 Must-Take Premises Commencement Date, in which case
Tenant shall so notify Landlord in writing of such commencement of Business
Operations in such increment(s) and, commencing upon the date Tenant first
commences to conduct Business Operations in such increment(s), and continuing
until the 6290 Must-Take Premises Commencement Date, Tenant shall be obligated
to pay Base Rent at the rate of $1.80 per rentable square foot of such increment
per month. For clarity, Landlord and Tenant hereby acknowledge that if Tenant
elects to commence to conduct Business Operations in two (2) increments of
approximately 15,000 rentable square feet each, for an aggregate total of
approximately 30,000 rentable square feet, then so long as such aggregate total
remains less than approximately 32,000 rentable square feet, and so long as such
Business Operations commence prior to the date which is

 
-2-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



twenty-four (24) months after the Expansion Commencement Date, the 6290
Must-Take Premises Commencement Date shall not be deemed to have occurred merely
by Tenant electing to commence to conduct Business Operations in such two (2)
increments of approximately 15,000 rentable square feet each. Landlord shall
deliver possession of the 6290 Must-Take Premises to Tenant concurrently with
its delivery of possession of the 6290 Initial Premises to Tenant, and therefore
during the period prior to the 6290 Must-Take Premises Commencement Date, other
than (i) Tenant's obligation to pay Base Rent with respect to the 6290 Must-Take
Premises, and (ii) Tenant's right to use the 6290 Must-Take Premises for the
Permitted Use, all of the terms and conditions of the Lease shall apply during
the period occurring prior to the date immediately preceding the 6290 Must-Take
Premises Commencement Date as if the 6290 Must-Take Premises Commencement Date
had occurred (it nevertheless being acknowledged that the 6290 Must-Take
Premises Commencement Date shall not actually occur until the occurrence of the
same pursuant to the terms of this Section 2.2). Therefore, concurrently with
Landlord's delivery of possession of the 6290 Initial Premises, Tenant shall be
obligated to pay Tenant’s Share of Direct Expenses in connection with the 6290
Expansion Premises in accordance with the terms of Article 4 of the Lease, and
Section 5 of this Second Amendment. Subject to Section 1 of the Work Letter
Agreement, Tenant shall accept the 6290 Initial Premises and Base Building from
Landlord in their presently existing, "as-is" condition, and Landlord and Tenant
hereby acknowledge that effective as of the 6290 Must-Take Premises Commencement
Date, the "Premises" shall be comprised of a total of 218,815 rentable square
feet consisting of the Existing Premises, the 6290 Initial Premises and the 6290
Must-Take Premises (i.e., the entire 6340 Building, 6310 Building and 6290
Building). Promptly after the occurrence of the Expansion Commencement Date and
the 6290 Must-Take Premises Commencement Date, Landlord and Tenant shall execute
a written confirmation of such dates.
2.3.    No-Remeasurement of 6290 Expansion Premises. For purposes of the Lease
(as hereby amended), "rentable square feet" of the Premises shall be deemed as
set forth in Recital A and Recital B of this Second Amendment, and therefore
neither Landlord nor Tenant shall have the right to re-measure the Premises at
any time.
2.4.    Right of First Refusal. Section 2.4 of the First Amendment shall be
deleted and shall be of no further force or effect and in lieu thereof, Landlord
hereby grants to Tenant a continuing right of first refusal to lease space in
any of the following buildings owned by Landlord in San Diego, California
(collectively, the "First Refusal Space"): 6260 Sequence Drive, 6350 Sequence
Drive, 10390 Pacific Center Court, 10394 Pacific Center Court, 10398 Pacific
Center Court, 10421 Pacific Center Court, 10445 Pacific Center Court and 10455
Pacific Center Court (individually, an "Encumbered Building" and collectively,
the "Encumbered Buildings"). Notwithstanding the foregoing (i) such first
refusal right of Tenant shall become effective only following the expiration or
earlier termination of the applicable existing lease pertaining to the First
Refusal Space (collectively, the "Superior Leases"), including any renewal or
extension of such existing lease, whether or not such renewal or extension is
pursuant to an express written provision in such lease, and regardless of
whether any such renewal or extension is consummated pursuant to a lease
amendment or a new lease, and (ii) Tenant's first refusal right shall be
subordinate and secondary to all rights of expansion, first offer, first refusal
or similar rights granted to the tenants of the Superior Leases (the rights
described in items (i) and (ii), above to be known collectively as

 
-3-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



"Superior Rights"). Tenant's right of first refusal shall be on the terms and
conditions set forth in this Section 2.4.
2.4.1.    Procedure. Landlord shall notify Tenant (the "First Refusal Notice")
from time to time when Landlord receives a proposal or request for proposal that
Landlord would seriously consider for First Refusal Space, where no holder of a
Superior Right desires to lease such space. The First Refusal Notice shall
describe the space so offered to Tenant and shall set forth Landlord's proposed
material economic terms and conditions applicable to Tenant's lease of such
space (collectively, the "Economic Terms"), including the proposed term of lease
and the proposed rent payable for the First Refusal Space. Notwithstanding the
foregoing, Landlord's obligation to deliver the First Refusal Notice shall not
apply during the last twelve (12) months of the New Expansion Term (as defined
in Section 3.1 below) nor during the last twelve (12) months of the first Option
Term, unless Tenant has delivered an Exercise Notice to Landlord pursuant to
Section 3.4.3 below.
2.4.2.    Procedure for Acceptance. If Tenant wishes to exercise Tenant's right
of first refusal with respect to the space described in the First Refusal
Notice, then within ten (10) business days after delivery of the First Refusal
Notice to Tenant, Tenant shall deliver an unconditional irrevocable notice to
Landlord of Tenant's exercise of its right of first refusal with respect to the
entire space described in the First Refusal Notice, and the Economic Terms shall
be as set forth in the First Refusal Notice. If Tenant does not unconditionally
exercise its right of first refusal within the ten (10) business day period,
then Landlord shall be free to lease the space described in the First Refusal
Notice to anyone to whom Landlord desires on any terms Landlord desires and
Tenant's right of first refusal shall terminate as to the First Refusal Space
described in the First Refusal Notice; provided, however, that if Landlord
intends to enter into a lease upon Economic Terms which are more than ten
percent (10%) more favorable to a third (3rd) party tenant than those Economic
Terms proposed by Landlord in the First Refusal Notice, Landlord shall first
deliver written notice to Tenant ("Second Chance Notice") providing Tenant with
the opportunity to lease such First Refusal Space on such more favorable
Economic Terms. Tenant's failure to elect to lease the First Refusal Space upon
such more favorable Economic Terms by written notice to Landlord within three
(3) business days after Tenant's receipt of such Second Chance Notice from
Landlord shall be deemed to constitute Tenant's election not to lease such space
upon such more favorable Economic Terms, in which case Landlord shall be
entitled to lease such space to any third (3rd) party on terms no more favorable
to the third (3rd) party than those set forth in the Second Chance Notice.
Furthermore, if Landlord fails to enter into a lease with a third (3rd) party
for such First Refusal Space within six (6) months after the date of the First
Refusal Notice, Landlord shall again be obligated to provided Tenant with a
First Refusal Notice and the procedure described herein shall be repeated prior
to Landlord's lease of such First Refusal Space to a third (3rd) party. If
Landlord does lease such First Refusal Space to a third (3rd) party tenant
pursuant to the terms and conditions of this Section 2.4.2 above, Tenant shall
have a continuing right of first refusal to lease such First Refusal Space after
the expiration or earlier termination of such third (3rd) party lease, and the
new third (3rd) party lease for such First Refusal Space shall be deemed to be a
Superior Lease, and Tenant’s continuing right of first refusal shall thereafter
be subject the Superior Rights associated with such Superior Lease.
Notwithstanding anything to the contrary contained herein, Tenant must elect to
exercise its right of first refusal, if at all, with respect to all of the space
offered by Landlord

 
-4-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



to Tenant at any particular time, and Tenant may not elect to lease only a
portion thereof unless Landlord expressly provides to the contrary in the
applicable First Refusal Notice.
2.4.3.    Lease of First Refusal Space. If Tenant timely and properly exercises
Tenant's right to lease the First Refusal Space as set forth herein, Landlord
and Tenant shall execute, at Landlord's option, either a new lease for the First
Refusal Space or an amendment adding such First Refusal Space to the Lease (as
amended), in each case upon the Economic Terms provided in this Section 2.4. If
the First Refusal Space consists of only a portion of the applicable building,
such lease or amendment shall include appropriate provisions to account for the
fact that such space is being leased in a multi-tenant building rather than a
single-tenant building.
2.4.4.    No Defaults. The rights contained in this Section 2.4 shall be
personal to the Original Tenant and any Permitted Transferee, and may only be
exercised by the Original Tenant or a Permitted Transferee (and not any other
assignee, sublessee or other transferee of the Original Tenant's interest in the
Lease). Tenant shall not have the right to lease First Refusal Space as provided
in this Section 2.4 if, as of the date of the First Refusal Notice, an Event of
Default exists and remains uncured when Tenant delivers its notice of exercise.
2.4.5.    No Future Obligation. The obligations contained in this Section 2.4
shall apply to the Landlord originally named herein, and shall only apply to a
future owner of an Encumbered Building to the extent such future owner is also
then the owner of the 6340 Building, the 6310 Building and/or the 6290 Building
(individually, an "Original Building" and collectively, the "Original
Buildings") (and only if Tenant then still leases such Original Building(s)).
For clarity, a future owner of an Encumbered Building shall only have the
obligation to honor Tenant's right of first refusal if, at such time, such owner
then also owns one (1) or more Original Buildings, but such future owner shall
not have the obligation to honor the right of first refusal if, at such time,
Tenant no longer leases (by virtue of Section 3.4 below, Section 3.5 below or
otherwise) any of the Original Buildings then owned by such future owner.
3.    Term.
3.1.    Extension of Existing Premises Lease Term. Landlord and Tenant
acknowledge that Tenant's lease of the Existing Premises is scheduled to expire
on November 30, 2016, pursuant to the terms of the Lease. Notwithstanding
anything to the contrary in the Lease, the term of Tenant's lease of the
Existing Premises shall be extended to expire coterminously with the term of
Tenant's lease of the 6290 Expansion Premises on the New Expiration Date, unless
sooner terminated as provided in the Lease, as hereby amended. The "New
Expiration Date" shall be the date immediately preceding the seventh (7th)
anniversary of the Expansion Commencement Date; provided, however, that if the
Expansion Commencement Date is a date other than the first (1st) day of a month,
the New Expiration Date shall be the last day of the month which is eighty-four
(84) months after the month in which the Expansion Commencement Date falls. The
period commencing on the Expansion Commencement Date and terminating on the New
Expiration Date shall be referred to herein as the "New Expansion Term."
3.2.    The 6290 Initial Premises. The term of Tenant's lease of the 6290
Initial Premises (the "6290 Initial Premises Term") shall commence on the
Expansion Commencement

 
-5-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



Date and shall expire on the New Expiration Date, unless sooner terminated or
otherwise extended as expressly provided in the Lease, as hereby amended.
3.3.    The 6290 Must-Take Premises. The term of Tenant's lease of the 6290
Must-Take Premises (the "6290 Must-Take Premises Term") shall commence on the
6290 Must-Take Premises Commencement Date and shall expire on the New Expiration
Date, unless sooner terminated as provided in the Lease, as hereby amended.
3.4.    Option Terms. Section 2.2 of the Original Lease and Section 3.4 of the
First Amendment shall be null and void and in lieu thereof, Landlord hereby
grants the Original Tenant and any "Permitted Transferee," as that term is set
forth in Section 14.8 of the Original Lease, two (2) separate options to extend
the Lease Term for all of the 6340 Building, all of the 6310 Building and/or all
of the 6290 Building (but not for just a portion of any building), with each
such option to extend to be for a period of not less than three (3) years and
not more than five (5) years, with the specific period for such option to extend
to be identified by Tenant in the Notice delivered to Landlord for the exercise
of such option to extend (the "Option Terms"). For clarity, (i) Tenant may elect
to have each Option Term be for any period of time between three (3) years and
not more than five (5) years, (ii) the period so selected by Tenant for the
Option Term must apply to all buildings for which Tenant chooses to exercise
such extension option (so that Tenant may not vary the period of the Option Term
between or among such buildings), and (iii) the period selected by Tenant for
the first Option Term shall have no bearing on the period that Tenant may select
for the second (2nd) Option Term. Additionally, Tenant may elect to extend the
Lease Term for any or all of the 6340 Building, the 6310 Building or the 6290
Building, but in no event may Tenant exercise the second (2nd) option to extend
for any such building for which the New Expansion Term was not extended for the
first Option Term.
3.4.1.    Option Rights. Such options shall be exercisable only by Notice
delivered by Tenant to Landlord as provided below, provided that, as of the date
of delivery of such Notice, (i) no "Event of Default," as that term is set forth
in Section 19.1 of the Original Lease, is then occurring, (ii) no more than one
(1) Event of Default has occurred during the prior twelve (12) month period,
(iii) no more than three (3) Events of Default have occurred during the New
Expansion Term, and (iv) the Original Tenant and any Permitted Transferee are in
occupancy of no less than fifty percent (50%) of the applicable building(s).
Upon the proper exercise of such option to extend, and provided that, as of the
end of the then applicable Lease term, (A) no Event of Default is then
occurring, (B) no more than one (1) Event of Default has occurred during the
prior twelve (12) month period, (C) no more than three (3) Events of Default
have occurred during the Lease Term, and (D) the Original Tenant and any
Permitted Transferee are in occupancy of no less than fifty percent (50%) of the
applicable building(s), then the New Expansion Term or first Option Term, as
applicable, shall be extended for the period identified by Tenant for such
Option Term. The rights contained in this Section 3.4 may only be exercised by
the Original Tenant and/or a Permitted Transferee (and not any other assignee,
sublessee or other transferee of the Original Tenant's interest in the Lease, as
amended).
3.4.2.    Option Rent. The Rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to the lesser of (i) the Base Rent payable for
such space immediately prior to the Option Term with a 3.25% increase as of the
first day of the Option Term

 
-6-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



and 3.25% annual increases thereafter throughout the Option Term (the "Escalated
Rent"), or (ii) the Market Rent as set forth below. The term "Market Rent" shall
mean rent (including additional rent and considering any "base year" or "expense
stop" applicable thereto), including all escalations, at which tenants, as of
the commencement of the applicable Option Term are, pursuant to transactions
completed within the twenty-four (24) months prior to the first day of the
applicable Option Term, leasing non-sublease, non-encumbered, non-synthetic,
non-equity space (unless such space was leased pursuant to a definition of "fair
market" comparable to the definition of Market Rent) comparable in size,
location and quality to the applicable building(s) for a "Comparable Term," as
that term is defined in this Section 3.4.2 (the "Comparable Deals"), which
comparable space is located in the "Comparable Buildings," as that term is
defined in this Section 3.4.2, giving appropriate consideration to the annual
rental rates per rentable square foot (adjusting the base rent component of such
rate to reflect a net value after accounting for whether or not utility expenses
are directly paid by the tenant such as Tenant's direct utility payments
provided for in Section 6.1 of the Original Lease), the standard of measurement
by which the rentable square footage is measured, the ratio of rentable square
feet to usable square feet, and taking into consideration only, and granting
only, the following concessions (provided that the rent payable in Comparable
Deals in which the terms of such Comparable Deals are determined by use of a
discounted fair market rate formula shall be equitably increased in order that
such Comparable Deals will not reflect a discounted rate) (collectively, the
"Rent Concessions"): (a) rental abatement concessions or build-out periods, if
any, being granted such tenants in connection with such comparable spaces;
(b) improvements or improvement allowances provided or to be provided for such
comparable space, taking into account the value of the existing improvements in
the Premises, such value to be based upon the age, quality and layout of the
improvements and the extent to which the same could be utilized by general
office users as contrasted with this specific Tenant, (c) any Proposition 13
protection, and (d) all other monetary concessions, if any, being granted such
tenants in connection with such comparable space; provided, however, that
notwithstanding anything to the contrary herein, no consideration shall be given
to the fact that Landlord is or is not required to pay a real estate brokerage
commission in connection with the applicable term or the fact that the
Comparable Deals do or do not involve the payment of real estate brokerage
commissions. The term "Comparable Term" shall refer to the length of the lease
term, without consideration of options to extend such term, for the space in
question. In addition, the determination of the Market Rent shall include a
determination as to whether, and if so to what extent, Tenant must provide
Landlord with financial security, such as a letter of credit or guaranty, for
Tenant's rent obligations during any Option Term. Such determination shall be
made by reviewing the extent of financial security then generally being imposed
in Comparable Transactions upon tenants of comparable financial condition and
credit history to the then existing financial condition and credit history of
Tenant (with appropriate adjustments to account for differences in the
then-existing financial condition of Tenant and such other tenants). If in
determining the Market Rent, Tenant is entitled to an improvement allowance or
comparable allowance for the improvement of the applicable building(s) (the
"Option Term TI Allowance"), Landlord may, at Landlord's sole option, elect any
or a portion of the following: (A) to grant some or all of the Option Term TI
Allowance to Tenant in the form as described above (i.e., as an improvement
allowance), and/or (B) to reduce the rental rate component of the Market Rent to
be an effective rental rate which takes into consideration that Tenant will not
receive the total dollar value of such Option Term TI Allowance (in which case
the Option Term TI Allowance evidenced in the effective rental rate shall not be
granted to Tenant).

 
-7-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



The term "Comparable Buildings" shall mean the Premises and other
institutionally owned, office/lab buildings which are comparable to the Premises
in terms of age (based upon the date of completion of construction or major
renovation as to the building containing the portion of the Premises in
question), quality of construction, level of services and amenities (including
parking availability, type and cost), size and appearance, and are located in
the Sorrento Mesa / UTC area of San Diego, California (the "Comparable Area").
3.4.3.    Exercise of Options. The options contained in this Section 3.4 shall
be exercised by Tenant, if at all, only in the manner set forth in this
Section 3.4.3. Tenant shall deliver notice (the "Exercise Notice") to Landlord
not more than fifteen (15) months nor less than twelve (12) months prior to the
expiration of the then existing Lease Term, stating that Tenant is thereby
exercising its option. The Exercise Notice shall specify whether Tenant is
exercising such option as to all of the 6340 Building, all of the 6310 Building
and/or all of the 6290 Building. Within thirty (30) days following its delivery
of such Exercise Notice, Tenant shall deliver to Landlord Tenant's calculation
of the Market Rent or indicate that the Escalated Rent is less than the Market
Rent (the "Tenant's Option Rent Calculation"). Landlord shall deliver notice
(the "Landlord Response Notice") to Tenant on or before the date which is thirty
(30) days after Landlord's receipt of Tenant's Option Rent Calculation (the
"Landlord Response Date"), stating that (A) Landlord is accepting Tenant's
Option Rent Calculation, or (B) if Tenant's Option Rent Calculation indicates
that Tenant believes that the Market Rent is less than the Escalated Rent,
rejecting Tenant's Option Rent Calculation and setting forth Landlord's
calculation of the Market Rent (the "Landlord's Option Rent Calculation").
Within fifteen (15) business days of its receipt of the Landlord Response
Notice, Tenant may, at its option, accept Landlord's Option Rent Calculation. If
Tenant does not affirmatively accept or Tenant rejects Landlord's Option Rent
Calculation, the parties shall follow the procedure, and the Market Rent shall
be determined as set forth in Section 3.4.4. By way of clarification, if
Tenant's Option Rent Calculation indicates that the Escalated Rent is less than
the Market Rent or if the parties otherwise agree that the Escalated Rent is
less than the Market Rent, then the Escalated Rent shall apply and there shall
be no need for determination of the Market Rent.
3.4.4.    Determination of Market Rent. In the event Tenant objects or is deemed
to have objected to the Market Rent, Landlord and Tenant shall attempt to agree
upon the Market Rent using reasonable good-faith efforts. If Landlord and Tenant
fail to reach agreement within sixty (60) days following Tenant's objection or
deemed objection to the Landlord's Option Rent Calculation (the "Outside
Agreement Date"), then, within two (2) business days following such Outside
Agreement Date, (x) Landlord may reestablish the Landlord's Option Rent
Calculation by delivering written notice thereof to Tenant, and (y) Tenant may
reestablish the Tenant's Option Rent Calculation by delivering written notice
thereof to Tenant. If Landlord and Tenant thereafter fail to reach agreement
within seven (7) business days of the Outside Agreement Date, then in connection
with the Option Rent, Landlord's Option Rent Calculation and Tenant's Option
Rent Calculation, each as most recently delivered to the other party pursuant to
the TCCs of this Section 3.4.4, shall be submitted to the "Neutral Arbitrator,"
as that term is defined in Section 3.4.4.1 of this Second Amendment, pursuant to
the TCCs of this Section 3.4.4; provided, however, to the extent Tenant delivers
to Landlord, within seven (7) business days of the Outside Agreement Date, a
written notice rescinding its Exercise Notice, then the Lease Term shall not be
extended for the

 
-8-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



Option Term, but shall instead expire as originally scheduled, pursuant to the
remaining TCCs of the Lease, as amended. The submittals shall be made
concurrently with the selection of the Neutral Arbitrator pursuant to this
Section 3.4.4 and shall be submitted to arbitration in accordance with
Section 3.4.4.1 through 3.4.4.5 of this Second Amendment, but subject to the
conditions, when appropriate, of Section 3.4.3.
3.4.4.1    Landlord and Tenant shall mutually, reasonably appoint one (1)
arbitrator who shall by profession be a commercial real estate broker or a
commercial real estate appraiser who shall have been active over the five (5)
year period ending on the date of such appointment in the leasing (or appraisal,
as the case may be) of first-class corporate headquarters properties in the
Comparable Area (the "Neutral Arbitrator"). The determination of the Neutral
Arbitrator shall be limited solely to the issue of whether Landlord's Option
Rent Calculation or Tenant's Option Rent Calculation, each as submitted to the
Neutral Arbitrator pursuant to Section 3.4.4, above, is the closest to the
actual Market Rent as determined by such Neutral Arbitrator, taking into account
the requirements of Section 3.4.2 of this Second Amendment. Such Neutral
Arbitrator shall be appointed within fifteen (15) days after the applicable
Outside Agreement Date. Neither the Landlord nor Tenant may, directly or
indirectly, consult with the Neutral Arbitrator prior to subsequent to his or
her appearance. The Neutral Arbitrator shall be retained via an engagement
letter jointly prepared by Landlord's counsel and Tenant's counsel.
3.4.4.2    The Neutral Arbitrator shall, within thirty (30) days of his/her
appointment, reach a decision as to Market Rent and determine whether the
Landlord's Option Rent Calculation or Tenant's Option Rent Calculation, each as
submitted to the Neutral Arbitrator pursuant to Section 3.4.4, above, is closest
to Market Rent as determined by such Neutral Arbitrator and simultaneously
publish a ruling ("Award") indicating whether Landlord's Option Rent Calculation
or Tenant's Option Rent Calculation is closest to the Market Rent as determined
such Neutral Arbitrator. Following notification of the Award, the Landlord's
Option Rent Calculation or Tenant's Option Rent Calculation, whichever is
selected by the Neutral Arbitrator as being closest to Market Rent, shall become
the then applicable Option Rent.
3.4.4.3    The Award issued by such Neutral Arbitrator shall be binding upon
Landlord and Tenant.
3.4.4.4    If Landlord and Tenant fail to appoint the Neutral Arbitrator within
fifteen (15) days after the applicable Outside Agreement Date, either party may
petition the presiding judge of the Superior Court of San Diego County to
appoint such Neutral Arbitrator subject to the criteria in Section 3.4.4.1 of
this Second Amendment, or if he or she refuses to act, either party may petition
any judge having jurisdiction over the parties to appoint such Neutral
Arbitrator.
3.4.4.5    The cost of arbitration shall be paid by Landlord and Tenant equally.
3.5.    Termination Option. Provided Tenant fully and completely satisfies each
of the conditions set forth in this Section 3.5, Tenant shall have the one-time
option ("Termination Option") to terminate the Lease (as amended) as to the 6340
Building, the 6310 Building and/or the 6290 Building effective as of any date of
the New Expansion Term selected by Tenant after the

 
-9-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



date which is fifty-four (54) months after the Expansion Commencement Date
specified in Section 2.1 hereof (any such date to be referred to herein as the
"Termination Date"); provided, however, that in no event may Tenant exercise the
Termination Option with respect to the 6310 Building unless Tenant also
exercises the Termination Option for the 6340 Building and/or the 6290 Building
and in no event may Tenant exercise the Termination Option for just a portion of
any building. In order to exercise the Termination Option, Tenant must fully and
completely satisfy each and every one of the following conditions: (a) Tenant
must give Landlord written notice ("Termination Notice") of its exercise of the
Termination Option, which Termination Notice shall specify the applicable
Termination Date and which Termination Notice must be delivered to Landlord at
least twelve (12) months prior to the designated Termination Date, (b) at the
time of the Termination Notice, an Event of Default must not exist, and
(c) concurrently with Tenant's delivery of the Termination Notice to Landlord,
Tenant shall pay to Landlord a termination fee ("Termination Fee") equal to the
sum of (i) the "Amortization Installment", comprised of the unamortized balance,
as of the Termination Date, of the (A) Improvement Allowance and Additional
Allowance (if applicable) actually utilized by Tenant for such space pursuant to
Section 2.1 of the Work Letter Agreement, (B) brokerage commissions paid by
Landlord in connection with this Second Amendment and applicable to such space,
and (C) Base Rent Abatement applicable to such space pursuant to Section 4.3
below, plus (ii) the "Base Rent Installment", comprised of an amount equal to
three (3) months of Base Rent for such space calculated at the rate payable as
of the date of delivery of the Termination Notice. Amortization pursuant to
subsection (i), above, shall be calculated on a straight-line basis without an
interest component over a seven (7) year amortization schedule (with respect to
the 6290 Initial Premises), over a period from the 6290 Must-Take Premises
Commencement Date through the New Expiration Date (with respect to the 6290
Must-Take Premises) and over the period from December 1, 2016 through the New
Expiration Date (with respect to the Existing Premises). Upon written request
from Tenant delivered to Landlord at any time prior to Tenant's delivery of the
Termination Notice, Landlord and Tenant shall use good faith efforts to mutually
agree upon the calculation of the Amortization Installment. Notwithstanding
Tenant's payment of the Termination Fee, Tenant shall remain responsible for
payment of Base Rent and all other obligations of Tenant with respect to such
space through the Termination Date.
4.    Base Rent.
4.1.    Existing Premises. Base Rent for the Existing Premises shall continue to
be paid pursuant to the Base Rent Schedule set forth in Section 4.1 of the First
Amendment through November 30, 2016. Commencing as of December 1, 2016 and
continuing through the New Expiration Date, Base Rent shall be payable for the
Existing Premises as follows:

 
-10-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



Period
Annualized 
Base Rent
Monthly 
Installment 
of Base Rent**
Approximate Monthly
Rental Rate
per Rentable 
Square Foot
December 1, 2016 to
November 30, 2017
$2,782,404.00
$231,867.00*
$1.800
December 1, 2017 to
November 30, 2018
$2,872,832.16
$239,402.68
$1.859
December 1, 2018 to
November 30, 2019
$2,966,199.12
$247,183.26
$1.919
December 1, 2019 to
November 30, 2020
$3,062,600.64
$255,216.72
$1.981
December 1, 2020 to
November 30, 2021
$3,162,135.12
$263,511.26
$2.046
December 1, 2021 to
New Expiration Date
$3,264,904.56
$272,075.38
$2.112
* Subject to abatement as provided in Section 4.3 below.
** Based upon 3.25% annual increases.

4.2.    The 6290 Expansion Premises. Commencing on the Expansion Commencement
Date and continuing throughout the New Expansion Term, Tenant shall pay to
Landlord monthly installments of Base Rent for the entire 6290 Expansion
Premises as follows:

 
-11-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



 
 

 
Year of  
New Expansion Term
 

 
Annualized 
Base Rent
 

Monthly 
Installment 
of Base Rent***
Approximate Monthly
Rental Rate
per Rentable 
Square Foot
 
1**
$972,000.00◊
$81,000.00*◊
$1.800
 
2**
$1,003,590.00
$83,632.50
$1.859
 
3
$2,072,520.00
$172,710.00
$1.919
 
4
$2,139,876.96
$178,323.08
$1.981
 
5
$2,209,422.84
$184,118.57
$2.046
 
6
$2,281,229.16
$190,102.43
$2.112
 
7
$2,355,369.12
$196,280.76
$2.181
* If the Expansion Commencement Date falls on a day of the month which is not
the first day of such month, the Base Rent for such fractional month shall
accrue on a daily basis and shall total an amount equal to the product of (i) a
fraction, the numerator of which is the number of days in such fractional month
and the denominator of which is the actual number of days occurring in such
calendar month, and (ii) the then-applicable monthly installment of Base Rent.
Such fractional month shall be added to the first year of the New Expansion
Term.
 
** The foregoing schedule assumes the 6290 Must-Take Premises Commencement Date
occurs on the date which is two (2) years after the Expansion Commencement Date.
To the extent the 6290 Must-Take Premises Commencement Date occurs prior to such
date, and/or extent Tenant elects to commence Business Operations in increments
of the 6290 Must-Take Premises prior to such date, the foregoing schedule shall
be updated.
 
*** Based upon 3.25% annual increases.
 
◊ Subject to abatement as set forth in Section 4.3 below.
 

4.3.    Base Rent Abatement. Provided that no Event of Default is then
occurring, then (i) during the first seven (7) full calendar months of the 6290
Initial Premises Term, Tenant shall not be obligated to pay any Base Rent
otherwise attributable to the 6290 Initial Premises, and (ii) during the period
commencing December 1, 2016 and continuing through and including March 31, 2017,
Tenant shall not be obligated to pay any Base Rent otherwise attributable to the
Existing Premises. The Base Rent which is so abated pursuant to the immediately
preceding sentence may be referred to herein as the ("Base Rent Abatement"). The
Base Rent Abatement shall not apply to any Additional Monthly Base Rent payable
pursuant to Section 2.1.2 of the Work Letter Agreement. Tenant acknowledges and
agrees that notwithstanding such Base Rent Abatement, such abatement of Base
Rent shall have no effect on the calculation of any future payments of Base
Rent, Operating Expenses or Tax Expenses payable by Tenant pursuant to the terms
of the Lease (as hereby amended), which payments shall be calculated without
regard to such abatement of Base Rent or corresponding abatement periods. Such
Base Rent Abatement has been granted to Tenant as additional consideration for
entering into this Second Amendment, and for agreeing to pay the "rent" and
performing the terms and conditions otherwise required under the Lease, as
amended. Notwithstanding anything to the contrary set forth in this Section 4.3,
to the extent an Event of

 
-12-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



Default is then occurring, then Landlord may at its option, by notice to Tenant,
elect, in addition to any other remedies Landlord may have under the Lease, one
or both of the following remedies: (i) that Tenant shall immediately become
obligated to pay to Landlord all Base Rent abated hereunder, with interest as
provided pursuant to the Lease from the date such Base Rent would have otherwise
been due but for the abatement provided herein, or (ii) that the dollar amount
of the unapplied portion of the Base Rent Abatement as of such Event of Default
shall be converted to a credit to be applied to the Base Rent applicable to the
Premises at the end of the New Expansion Term and Tenant shall immediately be
obligated to begin paying Base Rent for the entire Premises in full.
5.    Direct Expenses.
5.1.    Tenant's Share. Tenant's share with respect to the Existing Premises
shall continue to be 100%. Tenant's share with respect to the 6290 Building
shall, effective as of the Expansion Commencement Date, be 100%.
5.2.    "Project" Definition. Landlord and Tenant hereby expressly acknowledge
and agree that the definition of the "Project" shall be revised to mean (i) the
6340 Building and its Common Areas, (ii) the land (which is improved with
landscaping, parking facilities and other improvements) upon which the 6340
Building and its Common Areas are located, (iii) the 6310 Building and its
Common Areas, (iv) the land (which is improved with landscaping, parking
facilities and other improvements) upon which the 6310 Building and its Common
Areas are located, (v) the 6290 Building and its Common Areas, and (vi) the land
(which is comprised with landscaping, parking facilities and other improvements)
upon which the 6290 Building and its Common Areas are located. As the Project
contains more than one (1) building, the parties acknowledge that the costs and
expenses incurred in connection with the Project (i.e. the Direct Expenses)
should be shared among the 6340 Building, the 6310 Building and the 6290
Building. Accordingly, as set forth in Section 4.2 of the Lease, Direct Expenses
are determined annually for the Project as a whole, and a portion of the Direct
Expenses, which portion shall be determined by Landlord on an equitable basis,
shall be allocated to the 6340 Building, the 6310 Building or the 6290 Building
(as the case may be) and such portion shall be the Direct Expenses for purposes
of the Lease (as amended). Such portion of Direct Expenses allocated to the 6310
Building shall include all Direct Expenses attributable solely to the 6310
Building and an equitable portion of the Direct Expenses attributable to the
Project as a whole. Such portion of Direct Expenses allocated to the 6340
Building shall include all Direct Expenses attributable solely to the 6340
Building and an equitable portion of the Direct Expenses attributable to the
Project as a whole. Such portion of Direct Expenses allocated to the
6290 Building shall include all Direct Expenses attributable solely to the 6290
Building and an equitable portion of the Direct Expenses attributable to the
Project as a whole.
5.3.    Direct Expense Cap. Landlord and Tenant acknowledge and agree that the
cap on Direct Expenses otherwise set forth in Section 4.4 of the Original Lease
is no longer applicable. However, Landlord agrees that the management fee
payable throughout the New Expansion Term shall be three percent (3%) of the
Rent payable for the Premises per year.
5.4.    Proposition 13 Protection. Notwithstanding anything to the contrary
contained in this Lease, in the event that, at any time during the first three
(3) years of the New

 
-13-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



Expansion Term, a sale or change in ownership of all or any portion of the
Project is consummated, and as a result thereof, and to the extent that in
connection therewith, all or any portion of the Project is reassessed (the
"Reassessment") for real estate tax purposes by the appropriate governmental
authority pursuant to the terms of Proposition 13, then the following provisions
shall apply to such Reassessment of the Project.
5.4.1.    Tax Increase. For purposes of this Section 5.4, the term "Tax
Increase" shall mean that portion of the Tax Expenses, as calculated immediately
following the Reassessment, which is attributable solely to the Reassessment.
Accordingly, the term Tax Increase shall not include any portion of the Tax
Expenses, as calculated immediately following the Reassessment, which (i) is
attributable to the initial assessment of the value of the Project or the tenant
improvements located in the Project, (ii) is attributable to assessments which
were pending immediately prior to the Reassessment which assessments were
conducted during, and included in, such Reassessment, or which assessments were
otherwise rendered unnecessary following the Reassessment, or (iii) is
attributable to the annual inflationary increase of real estate taxes permitted
to be assessed annually under Proposition 13, or (iv) is attributable to Tax
Expenses calculated prior to the Reassessment without including any Proposition
8 reduction. During the first three (3) years of the New Expansion Term, any Tax
Increase shall be excluded from Tax Expenses. After the first three (3) years of
the New Expansion Term, any Tax Increase (including any Tax Increase which may
occur during the first three (3) years of the New Expansion Term) shall be
included in Tax Expenses.
5.4.2.    Buy-Back Right. The amount of Tax Expenses which Tenant is not
obligated to pay or will not be obligated to pay during the first three (3)
years of the New Expansion Term in connection with a particular Reassessment
pursuant to the terms of this Section 5.4, shall be sometimes referred to
hereafter as a "Proposition 13 Protection Amount." If the occurrence of a
Reassessment is reasonably foreseeable by Landlord and the Proposition 13
Protection Amount attributable to such Reassessment can be reasonably quantified
or estimated, the terms of this Section 5.4.2 shall apply to such Reassessment.
Upon notice to Tenant, Landlord shall have the right to purchase the
Proposition 13 Protection Amount relating to the applicable Reassessment (the
"Applicable Reassessment"), at any time prior to expiration of the third (3rd)
year of the New Expansion Term, by paying to Tenant an amount equal to the
Proposition 13 Purchase Price, as that term is defined below, provided that the
right of any successor of Landlord to exercise its right of repurchase hereunder
shall not apply to any Reassessment which results from the event pursuant to
which such successor of Landlord became the Landlord under the Lease, as
amended. As used herein, "Proposition 13 Purchase Price" shall mean the present
value of the Proposition 13 Protection Amount remaining as of the date of
payment of the Proposition 13 Purchase Price by Landlord. Such present value
shall be calculated (i) by using the portion of the Proposition 13 Protection
Amount attributable to each remaining year of the New Expansion Term (as though
the portion of such Proposition 13 Protection Amount benefited Tenant at the end
of each year), as the amounts to be discounted, and (ii) by using discount rates
for each amount to be discounted equal to (A) the prime interest rate, as
reported in the Wall Street Journal as of the date of Landlord's exercise of its
right to purchase, as set forth in this Section 5.4, plus (B) two percent (2%)
per annum. Upon such payment of the Proposition 13 Purchase Price, the
provisions of Section 5.4.1 of this Second Amendment shall not apply to any Tax
Increase attributable to the Applicable Reassessment.

 
-14-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



Since Landlord is estimating the Proposition 13 Purchase Price because a
Reassessment has not yet occurred, then when such Reassessment occurs, if
Landlord has underestimated the Proposition 13 Purchase Price, then upon notice
by Landlord to Tenant, Tenant's Base Rent next due shall be credited with the
amount of such underestimation, and if Landlord overestimates the Proposition 13
Purchase Price, then upon notice by Landlord to Tenant, Base Rent next due shall
be increased by the amount of the overestimation.
6.    Improvements. Except as specifically set forth herein, Landlord shall not
be obligated to provide or pay for any improvement work or services related to
the improvement of the 6290 Expansion Premises, and Tenant shall accept the 6290
Expansion Premises in its presently existing, "as-is" condition. Notwithstanding
the foregoing, Landlord shall perform the work and otherwise construct the
improvements in the 6290 Expansion Premises pursuant to the terms of the Work
Letter Agreement, attached hereto as Exhibit B and Tenant may construct
improvements in the 6290 Expansion Premises and renovate the Existing Premises
in accordance with the Work Letter Agreement.
7.    Broker. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Second Amendment other than Cushman & Wakefield of San
Diego, Inc. (the "Broker"), and that they know of no other real estate broker or
agent who is entitled to a commission in connection with this Second Amendment.
Each party agrees to indemnify and defend the other party against and hold the
other party harmless from any and all claims, demands, losses, liabilities,
lawsuits, judgments, and costs and expenses (including, without limitation,
reasonable attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party's dealings
with any real estate broker or agent, other than the Broker, occurring by,
through, or under the indemnifying party. The terms of this Section 7 shall
survive the expiration or earlier termination of this Second Amendment.
8.    Parking.
8.1.    In General. Notwithstanding anything to the contrary contained in the
Lease, effective as of the Expansion Commencement Date and continuing throughout
the New Expansion Term, Tenant shall be entitled to use of all of the parking
areas for the Project as shown on Exhibit C attached hereto and made a part
hereof ("Parking Areas"). Tenant's use of the Parking Areas shall be in
accordance with the provisions of Article 28 of the Original Lease; provided,
however, that Tenant may, subject to CC&R's and Applicable Laws, at Tenant's
sole cost, (i) designate any parking stalls within the Parking Areas as reserved
and assigned for Tenant's exclusive use, and (ii) re-stripe all or any portion
of the Parking Areas and/or implement tandem assisted valet parking.
Furthermore, Landlord agrees that Tenant may structure parking arrangements with
other tenants located within other properties owned by Landlord in the vicinity
of the Project and Landlord shall consent to any such agreements, provided such
agreements are in compliance with the terms of Landlord's lease with such other
tenant(s).
8.2.    Supplemental Parking Passes. Tenant shall continue to have the right to
the Supplemental Parking Passes as provided in Section 8.2 of the First
Amendment through November 30, 2016. However, effective as of the date of full
execution and delivery of this Second

 
-15-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



Amendment, the seventy (70) parking spaces to which Tenant is entitled at 6260
Sequence Drive pursuant to the first sentence of Article 28 of the Original
Lease shall be relocated to the parking lot for the 6340 Building.
8.3.    Additional Parking.
8.3.1.    Additional Parking Notice. If Tenant requires additional parking over
and above the parking described in Sections 8.1 and 8.2 above, Tenant may notify
Landlord in writing (the "Additional Parking Notice"), which Additional Parking
Notice shall specify the number of additional parking stalls required by Tenant
(up to a maximum of two hundred (200) additional stalls) (the "Requested
Stalls"), and which Additional Parking Notice may be delivered by Tenant to
Landlord at any time during the period from the first (1st) day of the
twenty-fifth (25th) full calendar month of the New Expansion Term through and
including the last day of the forty-eighth (48th) full calendar month of the New
Expansion Term.
8.3.2.    Offsite Parking Stalls. If Tenant timely delivers an Additional
Parking Notice to Landlord, Landlord shall then use good faith efforts to locate
and contract for additional parking for Tenant at a location within the area
("Parking Limit Area") which is no greater than one-half (1/2) mile from the
Project, but north of Mira Mesa Boulevard, for the number of Requested Stalls
specified by Tenant in the Additional Parking Notice, but not in excess of two
hundred (200) such additional parking stalls. Such additional parking stalls may
be referred to herein as the "Offsite Parking Stalls". If Landlord is successful
in locating and contracting for use of the Offsite Parking Stalls, Tenant shall
be responsible for any costs associated with Tenant's use of such Offsite
Parking Stalls including, without limitation, any rental costs, any costs
incurred to shuttle employees to and from such Offsite Parking Stalls and any
costs incurred by Tenant to implement a valet or other parking assistance
solution. However, commencing as of the later of (i) the first day of the
thirty-fifth (35th) full calendar month of the New Expansion Term or (ii) the
first day of the calendar month after Landlord's receipt of the Additional
Parking Notice from Tenant, Tenant shall be entitled to a credit against Base
Rent payable by Tenant for the Premises in the amount of Ten Thousand Dollars
($10,000.00) per month ("Parking Credit"), which Parking Credit shall continue
to apply for the remainder of the New Expansion Term.
8.3.3.    Parking Structure Option. If, despite Landlord's good faith efforts,
Landlord is unable to locate and contract for the Offsite Parking Stalls within
sixty (60) days after Landlord's receipt of an Additional Parking Notice,
Landlord shall so notify Tenant thereof in writing (the "Parking Structure
Option Notice"). If Landlord delivers a Parking Structure Option Notice to
Tenant, Landlord shall no longer have an obligation to seek such Offsite Parking
Stalls, but Tenant shall have the option to require Landlord to construct a
parking structure (the "Parking Structure") at a location within the Parking
Limit Area which shall include at least the number of Requested Stalls specified
by Tenant in Tenant's Additional Parking Notice. Unless Tenant notifies Landlord
in writing that Tenant has chosen not to pursue the use of such Parking
Structure, within thirty (30) days after Landlord's delivery of the Parking
Structure Option Notice, Landlord shall provide written notice to Tenant
("Parking Structure Detail Notice") describing the specific location selected by
Landlord within the Parking Limit Area for construction of such Parking
Structure (which location may be within the Project), the estimated total number
of parking stalls that will be included within

 
-16-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



the Parking Structure, the estimated delivery date upon which the Parking
Structure shall be available for use, and the total estimated costs of design,
construction and permitting of such Parking Structure (collectively, "Parking
Structure Costs") and Tenant's estimated financial contribution toward the
Parking Structure Costs. Tenant's financial contribution to the Parking
Structure Costs shall be an amount equal to the product of the actual total
Parking Structure Costs multiplied by a fraction, the numerator of which is the
number of Requested Stalls and the denominator of which is the total number of
parking stalls located within said Parking Structure; provided, however, that in
no event shall Tenant's contribution to the Parking Structure Costs exceed Four
Million Dollars ($4,000,000.00). By way of example only, and not as a limitation
upon the foregoing, if the number of Requested Stalls is two hundred (200) and
such Parking Structure will contain three hundred (300) parking stalls and the
total Parking Structure Costs are Four Million Five Hundred Thousand Dollars
($4,500,000.00), Tenant's portion of the Parking Structure Costs would be Three
Million Dollars ($3,000,000.00), but if in the same example the total Parking
Structure Costs are Seven Million Dollars ($7,000,000.00), Tenant's portion of
the Parking Structure Costs would be capped at Four Million Dollars
($4,000,000.00). Tenant may choose to pay for all or any portion of Tenant's
portion of Parking Structure Costs through application of Tenant's Parking
Credit and/or by application of up to Four Million Dollars ($4,000,000.00) of
the Improvement Allowance (as that term is defined in the Work Letter Agreement
attached hereto as Exhibit B), provided that Tenant so notifies Landlord in
writing of Tenant's election to apply such amounts (from Tenant's Parking Credit
and/or the Improvement Allowance) on or before the last day of the forty-eighth
(48th) full calendar month of the New Expansion Term.
8.3.4.    Parking Structure Agreement. Upon Landlord's delivery of the Parking
Structure Detail Notice to Tenant, if Tenant chooses to proceed with Landlord's
construction of the Parking Structure, Landlord and Tenant shall use good faith
efforts to mutually agree upon and execute, within thirty (30) days following
Tenant’s election to proceed with Landlord's construction of the Parking
Structure, a definitive agreement documenting the terms of Landlord's obligation
to construct the Parking Structure and Tenant's agreement to pay for its share
of the Parking Structure Costs and other commercially reasonable terms for such
agreement (the "Parking Structure Agreement"). Upon full execution and delivery
of the Parking Structure Agreement by Landlord and Tenant, Landlord shall
commence design, permitting and construction of the Parking Structure.
8.3.5.    Late Delivery of Parking Structure. In the event that substantial
completion of the Parking Structure (i.e., completion other than minor
"punch-list" items) has not occurred by the "Outside Date," which shall be the
date which is twelve (12) month after the date of full execution and delivery of
the Parking Structure Agreement, as such date may be extended by delays
attributable to Force Majeure including, without limitation, any delays due to
excess time in obtaining governmental permits or approvals for construction of
the Parking Structure beyond the time period normally required to obtain such
permits or approvals for similar structures in San Diego, California
(collectively, "Force Majeure Delays"), then the sole remedy of Tenant shall be
the right to deliver a notice to Landlord (the "Outside Date Termination
Notice") electing to terminate Tenant's lease of the 6290 Building effective
upon a date specified by Tenant in the Outside Date Termination Notice (the
"Effective Date"). For each day of any such extension of such twelve (12) month
period due to Force Majeure Delays, Tenant shall not be obligated to pay any
Base Rent

 
-17-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



for the 6290 Building. The Outside Date Termination Notice must be delivered by
Tenant to Landlord, if at all, not earlier than the Outside Date (as may be so
extended) and prior to the date of substantial completion of the Parking
Structure. If Tenant delivers the Outside Date Termination Notice to Landlord,
then Landlord shall have the right to suspend such termination for a period
ending thirty (30) days after Landlord's receipt of the Outside Date Termination
Notice. In order to suspend such termination, Landlord must deliver to Tenant,
within five (5) business days after Landlord's receipt of the Outside Date
Termination Notice, (a) a written notice acknowledging that Tenant shall not be
obligated to pay any Base Rent for the 6290 Building during such suspension
period, and (b) a certificate of the general contractor for the Parking
Structure certifying that it is such contractor's best good faith judgment that
substantial completion of the Parking Structure will occur within thirty (30)
days after the date of Landlord's receipt of the Outside Date Termination
Notice. If substantial completion of the Parking Structure occurs within said
thirty (30) day suspension period, then the Outside Date Termination Notice
shall be of no further force or effect, and Tenant shall not be obligated to pay
any Base Rent for the 6290 Building for the number of days after the Outside
Date until the date substantial completion of the Parking Structure occurs. If,
however, substantial completion of the Parking Structure does not occur within
said thirty (30) day suspension period, then Tenant's lease of the 6290 Building
shall terminate as of the Effective Date, Tenant shall not be obligated to pay
any Base Rent for the 6290 Building during such thirty (30) day period, but all
other provisions of this Second Amendment shall continue to apply.
9.    Signage. Effective upon the Expansion Commencement Date, all signage
rights and responsibilities set forth in Article 23 of the Lease in connection
with the Existing Premises shall additionally apply with respect to the 6290
Expansion Premises; provided, however, the logo to be displayed on such signage,
which logo is identified on Exhibit D, is hereby approved by Landlord, and
Landlord hereby consents to Tenant's Building-top signage on the 6290 Building
having dimensions of up to three (3) feet high and twenty-five (25) feet long;
provided, however, all other aspects of Tenant's signage (including, but not
limited to, color and lighting) shall be subject to Landlord's prior written
approval (which approval shall not be unreasonably withheld, conditioned or
delayed). Tenant hereby acknowledges that, notwithstanding any approval by
Landlord of Tenant's logo as well as the dimensions applicable to Tenant's
Building-top sign on the 6290 Building, Landlord has made no representations or
warranty to Tenant with respect to the probability of obtaining the necessary
governmental approvals and/or permits for the same.
10.    Security Deposit/Letter of Credit. Landlord shall continue to hold the
Security Deposit pursuant to the terms and conditions of Article 21 of the
Original Lease and the L-C in accordance with the terms and provisions of
Article 22 of the Original Lease throughout the New Expansion Term, as may be
extended.
11.    Security System. Tenant shall be entitled to install, at Tenant's sole
cost and expense (chargeable to the Improvement Allowance), a separate security
system for any or all buildings of the Premises as an Alteration or as a part of
the Improvements; provided, however, that the plans and specifications for any
such system shall be subject to Landlord's reasonable approval, any such system
must be compatible with the existing systems of the Project, Tenant's obligation
to indemnify, defend and hold Landlord harmless as provided in, and subject to,
Section 10.1 of the Original Lease shall also apply to Tenant's use and
operation of any such system, and the installation of such

 
-18-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



system shall otherwise be subject to the terms and conditions of this Section
11. At Landlord's option, upon the expiration or earlier termination of the
Lease (as amended), Tenant shall remove such security system and repair any
damage to the Project resulting from such removal. Tenant shall at all times
provide Landlord with a contact person who can disarm the system and who is
familiar with the functions of the system in the event of a malfunction, and
Tenant shall provide Landlord with the codes or other necessary information
required to disarm the system in the event Landlord must enter the Premises in
an emergency.
12.    Communication Equipment. If Tenant desires to use the roof of any
building(s) constituting the Premises to install communication equipment to be
used from the Premises, Tenant may so notify Landlord in writing ("Communication
Equipment Notice"), which Communication Equipment Notice shall generally
describe the specifications for the equipment desired by Tenant. Subject to all
CC&R's and Applicable Laws, Tenant and Tenant's contractors (which shall first
be reasonably approved by Landlord) shall have the right and access to install,
repair, replace, remove, operate and maintain so-called "satellite dishes" or
other similar devices, such as antennae (collectively, "Communication
Equipment"), together with aesthetic screening designated by Landlord and all
cable, wiring, conduits and related equipment, for the purpose of receiving and
sending radio, television, computer, telephone or other communication signals,
at a location on the roof of the Project designated by Landlord. If roof
penetrations cannot be avoided, Tenant shall retain Landlord's designated
roofing contractor to make any necessary penetrations and associated repairs to
the roof in order to preserve Landlord's roof warranty. Tenant's installation
and operation of the Communication Equipment shall be governed by the following
terms and conditions:
12.1.    Tenant's right to install, replace, repair, remove, operate and
maintain the Communication Equipment shall be subject to all Applicable Laws and
CC&R's and Landlord makes no representation that such CC&R's and Applicable Laws
permit such installation and operation.
12.2.    All plans and specifications for the Communication Equipment shall be
subject to Landlord's reasonable approval.
12.3.    All costs of installation, operation and maintenance of the
Communication Equipment and any necessary related equipment (including, without
limitation, costs of obtaining any necessary permits and connections to the
electrical system) shall be borne by Tenant.
12.4.    Landlord shall not have any obligations with respect to the
Communication Equipment. Landlord makes no representation that the Communication
Equipment will be able to receive or transmit communication signals without
interference or disturbance (whether or not by reason of the installation or use
of similar equipment by others) and Tenant agrees that Landlord shall not be
liable to Tenant therefor. Tenant shall not lease or otherwise make the
Communication Equipment available to any third party and the Communication
Equipment shall be only for Tenant's use in connection with the conduct of
Tenant's business in the Premises.
12.5.    Tenant shall (i) be solely responsible for any damage caused as a
result of the Communication Equipment, (ii) promptly pay any tax, license or
permit fees charged pursuant to any Applicable Laws in connection with the
installation, maintenance or use of the

 
-19-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



Communication Equipment and comply with all precautions and safeguards
recommended by all governmental authorities, and (iii) pay for all necessary
repairs, replacements to or maintenance of the Communication Equipment.
12.6.    The Communication Equipment shall remain the sole property of Tenant.
Tenant shall remove the Communication Equipment and related equipment at
Tenant's sole cost and expense upon the expiration or sooner termination of the
Lease, as amended, or upon the imposition of any governmental law or regulation
which may require removal, and shall repair the Project upon such removal to the
extent required by such work of removal. If Tenant fails to remove the
Communication Equipment and repair the Project within fifteen (15) days after
the expiration or earlier termination of the Lease, as amended, Landlord may do
so at Tenant's expense. The provisions of this Section 12.6 shall survive the
expiration or earlier termination of the Lease, as amended.
12.7.    The Communication Equipment shall be deemed to constitute a portion of
the Premises for purposes of Article 10 of the Original Lease.
12.8.    Upon request from Landlord, Tenant agrees to execute a license
agreement with Landlord or Landlord's rooftop management company regarding
Tenant's installation, use and operation of the Communication Equipment, which
license agreement shall be in commercially reasonable form and shall incorporate
the terms and conditions of this Section 12.
13.    Backup Generator(s). Subject to Landlord's prior approval of all plans
and specifications, which approval shall not be unreasonably withheld, Landlord
shall permit Tenant to install and maintain, at Tenant's sole cost and expense,
a backup generator(s) at location(s) within the Project designated by Tenant and
reasonably approved by Landlord. Such backup generator(s) shall be used by
Tenant only during (i) testing and regular maintenance, and (ii) any period of
electrical power outage in the Project. Tenant shall submit the specifications
for design, operation, installation and maintenance of the backup generator(s)
for Landlord's consent, which consent shall not be unreasonably withheld or
delayed and may be conditioned on Tenant complying with such reasonable
requirements imposed by Landlord, based on the advice of Landlord's structural
and mechanical engineers, so that the Project's systems and equipment are not
adversely affected. In addition, Tenant shall ensure that the backup
generator(s) do not result in any Hazardous Materials being introduced to the
Project in violation of Environmental Laws, and Section 29.33 of the Original
Lease will apply to Tenant's installation, use and removal of the backup
generator(s). Any repairs and maintenance of such generator(s) shall be the sole
responsibility of Tenant and Landlord makes no representation or warranty with
respect to such generator(s). If Tenant elects to do so, in its discretion, or
if Tenant is so notified by Landlord, Tenant shall, at Tenant's sole cost and
expense, remove such generator(s) upon the expiration or earlier termination of
the Lease Term and repair all damage to the Project resulting from such removal.
Such generator(s) shall be deemed to be a part of the Premises for purposes of
Article 10 of the Original Lease.
14.    Multiple Buildings. Landlord and Tenant acknowledge that it is Landlord's
current intention to cause the ownership of all of the buildings of the Project
to be held by the same entity. If, however, at any time during the New Expansion
Term or any Option Term, Landlord determines to separate ownership of the
buildings or to separately finance the buildings (where the lender

 
-20-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



requires separate documentation), Tenant agrees to promptly after request from
Landlord, execute commercially reasonable documents in order to separate
Tenant's lease of such building(s) of the Premises from the remaining
building(s) of the Premises. Any such documentation shall be on the exact same
terms as specified in the Lease (as amended) but as applicable to the relevant
portion of the Premises.
15.    Entry by Landlord. The reference to twenty-four (24) hours in the first
sentence of Article 27 of the Original Lease is hereby extended to forty-eight
(48) hours. Furthermore, except in an emergency, Landlord shall permit
representatives of Tenant to be present during any such entry into the Premises
by Landlord pursuant to Article 27 of the Original Lease.
16.    Holding Over. The reference to one hundred fifty percent (150%) in the
first sentence of Article 16 of the Original Lease is hereby reduced to one
hundred twenty-five percent (125%). Furthermore, any such hold over by Tenant
shall be at sufferance only (rather than from month-to-month) such that such
payments which may be owed from Tenant to Landlord shall accrue on a per diem
basis rather than a monthly basis.
17.    Utility Billing Information. To the extent Tenant contracts directly for
the provision of electricity, gas and/or water services to the Premises, Tenant
shall promptly, but in no event more than twenty (20) days following its receipt
of request from Landlord, provide Landlord with copies of invoices for such
services (the "Utility Bills"). In addition, Tenant hereby authorizes Landlord
to obtain copies of the Utility Bills directly from the utility providers and
Tenant hereby authorizes each utility provider to provide Utility Bills and
related utility usage information for the Premises directly to Landlord. From
time to time, within twenty (20) days after Landlord's written request, Tenant
shall execute and deliver to Landlord further assurances requested by Landlord
authorizing such utility providers to provide to Landlord the Utility Bills and
other information relating to utility usage at the Premises.
18.    No Certified Access Specialist Inspection. For purposes of Section 1938
of the California Civil Code, Landlord hereby discloses to Tenant, and Tenant
hereby acknowledges, that the Project has not undergone inspection by a
certified access specialist (CASp).
19.    California Energy Disclosures. Tenant acknowledges that Landlord has
complied with Cal. Pub. Res. Code § 25402.10 and the disclosure regulations
issued in connection therewith (e.g., California Code of Regulations, Title 20,
Sections 1680 – 1684) by, among other things, delivering to Tenant the
Disclosure Summary Sheet, Statement of Energy Performance, Data Checklist and
Facility Summary (as such terms are defined in California Code of Regulations,
Title 20, Section 1681) for the 6290 Expansion Premises (collectively, the
"Energy Information") prior to the date hereof. Tenant acknowledges and agrees
that (i) Landlord makes no representation or warranty regarding the energy
performance of the 6290 Expansion Premises or the accuracy or completeness of
the Energy Information, (ii) the Energy Information is for the current occupancy
and use of the 6290 Expansion Premises and that the energy performance of the
6290 Expansion Premises may vary, and (iii) Landlord shall have no liability for
any errors or omissions in the Energy Information.

 
-21-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



20.    Cosmetic Alterations. The definition of Cosmetic Alterations set forth in
the second sentence of Section 8.1 of the Original Lease is hereby deleted and
replaced with the following: "Notwithstanding the foregoing, Tenant shall be
permitted to make Alterations following ten (10) business days notice to
Landlord, but without Landlord’s prior consent, to the extent that such
Alterations do not (i) adversely affect the systems and equipment of the
Building or the Building Structure, or (ii) affect the exterior appearance of
the Building (the "Cosmetic Alterations")."
21.    Non-Transfers. Section 14.8 of the Original Lease is hereby modified by
adding the following sentence: "In addition to the foregoing, Landlord’s consent
shall not be required for the use or occupancy of up to ten percent (10%) of the
Premises by the employees and/or representatives of Tenant’s business partners
and/or of any joint venture enterprise in which Tenant or any of its affiliates
is a participant, nor for the use thereof by any of Tenant’s vendors,
contractors and professional services providers, for the purpose of providing
services in support of Tenant’s business operations at the Premises, pursuant to
any license agreement that does not survive the expiration or earlier
termination of this Lease. However, (i) Tenant shall provide Landlord with
written notice of any such license agreement, (ii) this clause shall not apply
to any use or occupancy pursuant to a sublease, and (iii) this clause shall only
apply to space within a building in which Tenant leases the entire building."
22.    Landlord Default. Section 19.6 of the Original Lease is hereby modified
by adding the following sentence: "Notwithstanding the foregoing, in the event
Landlord is in default in the performance of any material obligation required to
be performed by Landlord pursuant to this Lease beyond any cure period provided
to Landlord under Section 19.6 of the Original Lease, and as a result thereof,
Tenant is deprived of any of the following services in the quality and character
as designated in the Lease: water, electricity, heating, ventilation and air
conditioning, elevator service, paths of travel or the integrity of the Premises
floor is significantly compromised (e.g. broken windows, façade damage, leaks),
then upon delivery of an additional written notice to Landlord and the
expiration of an additional ten (10) day cure period, Tenant may make such
repairs or replacements as necessary to cure such default on Landlord’s behalf.
If Tenant takes such action and such work will affect the systems or structural
integrity of the applicable building, Tenant shall use only those contractors
used by Landlord for such work on such systems or structure unless such
contractors are unwilling or unable to perform, or timely perform, such work, in
which event Tenant may utilize the services of any other qualified contractor
which is experienced in similar work in first-class office buildings. Tenant
shall be entitled to prompt reimbursement by Landlord of Tenant's actual and
reasonable costs in taking such action. However, if the work so performed by
Tenant pertains to items that would otherwise be includable in Operating
Expenses, then Landlord may include the amount of such reimbursement in
Operating Expenses. If Landlord fails to reimburse Tenant for the actual and
reasonable costs incurred by Tenant within thirty (30) days following receipt of
an invoice from Tenant accompanied by reasonable evidence of such costs and if
Landlord also fails to deliver a detailed written objection to such payment to
Tenant within such thirty (30) day period, Tenant may offset, to the extent of
all rental obligations under the Lease, all such costs (including reasonable
attorney’s fees and interest) incurred in exercising such self-help right(s).
If, however, Landlord delivers to Tenant within thirty (30) days after receipt
of Tenant's invoice, a written objection to the payment of such invoice, setting
forth with reasonably particularity Landlord's reasons for its claim that such
action did not have to be taken by Landlord pursuant to

 
-22-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------



the terms of the Lease or that the charges are excessive (in which case Landlord
shall pay the amount it contends is not excessive), then Tenant shall not be
entitled to such deduction from rent, but Tenant may proceed to initiate an
action to collect such amount from Landlord."
23.    Actual Cost. Throughout the Lease, where reference is made to the
obligation of Tenant to pay the "Actual Cost," "Actual Costs," or lower cased
variations of such terms, as applicable to costs and expenses incurred,
out-of-pocket or otherwise, such amounts shall be the actual costs paid or
incurred by Landlord, as reasonably estimated by Landlord. Upon request by
Tenant, Landlord shall, within thirty (30) business days of receipt of a written
request by Tenant, disclose to Tenant in writing the basis for its estimate,
excluding, when applicable, depreciation pertaining to increased utilization of
certain equipment, and also excluding any profit to or overhead charge by
Landlord and excluding the cost of personnel already charged to operating
expenses. In the event such disclosure demonstrates that Landlord’s estimate of
the Actual Costs was done unreasonably, than the Actual Costs shall be adjusted
to reflect what they should have been if Landlord had reasonably estimated said
Actual Costs. In the case of an increase resulting from such adjustment, Tenant
shall pay Landlord the difference within thirty (30) days of demand therefore.
In the case of a decrease, Landlord shall pay to Tenant the difference within
thirty (30) days of demand therefore.
24.    No Further Modification. Except as set forth in this Second Amendment,
all of the terms and provisions of the Lease shall apply with respect to the
6290 Expansion Premises and the Lease shall remain unmodified and in full force
and effect.
[Signatures follow on next page]

 
-23-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.
"LANDLORD":
 
"TENANT":
 
KILROY REALTY, L.P.,
 
DEXCOM, INC.,
 
a Delaware limited partnership
 
a Delaware corporation
 
By:
/s/ Robert E. Palmer
By:
/s/ Kevin Sayer
 
Robert E. Palmer
 
Kevin Sayer
 
Senior Vice President, Operations
 
President and Chief Operating Officer
 
 
 
 
By:
/s/ John T. Fucci
By:
/s/ Jess Roper
 
John T. Fucci
 
Jess Roper
 
Senior Vice President, Asset Management
 
Chief Financial Officer




 
-24-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]

--------------------------------------------------------------------------------




EXHIBIT A
SEQUENCE TECHNOLOGY CENTER
OUTLINE OF 6290 INITIAL PREMISES AND 6290 MUST-TAKE PREMISES
[dexcomsecondamendment_image1.jpg]



 
EXHIBIT A
-1-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




EXHIBIT B
SEQUENCE TECHNOLOGY CENTER
WORK LETTER AGREEMENT
This Work Letter Agreement shall set forth the terms and conditions relating to
the construction of the improvements in the 6290 Expansion Premises and the
renovation of the leasehold improvements in the Existing Premises. This Work
Letter Agreement is essentially organized chronologically and addresses the
issues of the construction of the 6290 Expansion Premises and the renovation of
the leasehold improvements in the Existing Premises, in sequence, as such issues
will arise during the actual construction. All references in this Work Letter
Agreement to Articles or Sections of "this Amendment" shall mean the relevant
portion of the Second Amendment to which this Work Letter Agreement is attached
as Exhibit B and of which this Work Letter Agreement forms a part. Capitalized
terms used in this Work Letter Agreement shall have the same meaning as those
terms are used and defined in the Second Amendment, unless such terms are
otherwise defined in this Work Letter Agreement.
SECTION 1

LANDLORD'S INITIAL CONSTRUCTION IN THE PREMISES
1.1    Base Building as Constructed by Landlord. Upon the full execution and
delivery of this Second Amendment by Landlord and Tenant, Landlord shall deliver
the 6290 Expansion Premises and "Base Building," as that term is defined below,
to Tenant, and Tenant shall accept the 6290 Expansion Premises and Base Building
from Landlord in their presently existing, "as-is" condition. The "Base
Building" shall consist of those portions of the 6290 Expansion Premises which
were in existence prior to the construction of any improvements in the 6290
Expansion Premises for the prior tenant of the 6290 Expansion Premises.
1.2    HVAC, Plumbing and Electrical Systems. Notwithstanding anything to the
contrary set forth in the Lease, the Second Amendment or Section 1.1 of this
Work Letter Agreement, above, and subject to the TCCs of the last sentence of
Section 1.1.1 of the Original Lease, Landlord shall, at Landlord's sole cost and
prior to the Expansion Commencement Date, (i)  cause the Base Building's HVAC,
plumbing and electrical systems to be in good working order (the "Systems
Work"), and (ii) cause the Commons Areas outside of the 6290 Building to comply
with all Applicable Laws in effect as of the date of the Second Amendment (the
"Exterior Work"). Landlord and Tenant acknowledge that the Systems Work and the
Exterior Work may be performed concurrently with Tenant's construction of the
Improvements in the 6290 Initial Premises and Landlord and Tenant agree to work
together, in good faith, so that Landlord's construction of the Systems Work and
the Exterior Work does not interfere with Tenant's construction of the
Improvements in the 6290 Initial Premises and Tenant's construction of
Improvements in the 6290 Initial Premises does not interfere with Landlord's
construction of the Systems Work or the Exterior Work.

 
EXHIBIT B
-1-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




SECTION 2

IMPROVEMENTS
2.1    In General.
2.1.1    Improvement Allowance. Tenant shall be entitled to an improvement
allowance (the "6290 Expansion Premises Improvement Allowance") in a total
amount equal to $3,600,000.00 (which amount was calculated based upon $40.00 per
rentable square foot for each of the 90,000 rentable square feet of space in the
6290 Expansion Premises) comprising the sum of (i) $1,800,000.00 (i.e., $40.00
per each rentable square foot of the 6290 Initial Premises) (the "6290 Initial
Premises Allowance"), and (ii) $1,800,000.00 (i.e., $40.00 for each rentable
square foot of the 6290 Must-Take Premises) (the "6290 Must-Take Premises
Allowance"). In addition, Tenant shall be entitled to an improvement allowance
(the "Existing Premises Improvement Allowance") in a total amount equal to
$2,576,300.00 (which amount was calculated based up on $20.00 per rentable
square foot for each of the 128,815 rentable square feet of space in the
Existing Premises). The 6290 Expansion Premises Improvement Allowance and the
Existing Premises Improvement Allowance may be collectively referred to herein
as the "Improvement Allowance". The Improvement Allowance may be used for costs
relating to the initial design, permitting, management and construction of
improvements which are permanently affixed to the 6290 Expansion Premises and/or
the Existing Premises (the "Improvements") and up to $1,094,075.00 of the
Improvement Allowance (based upon $5.00 per rentable square foot of the entire
Premises) also may be used for costs of purchase and installation of built-in
furniture, cabling, audio/visual equipment, security equipment, heating,
ventilating and air conditioning equipment and systems, fire suppression and
related equipment for the Existing Premises and/or the 6290 Expansion Premises
(collectively, "Miscellaneous Items"). Tenant may utilize the 6290 Expansion
Premises Improvement Allowance for Improvements and Miscellaneous Items in the
6290 Expansion Premises and/or the Existing Premises and Tenant may utilize the
Existing Premises Improvement Allowance for Improvements and Miscellaneous Items
in the Existing Premises and/or the 6290 Expansion Premises; provided, however,
that at least One Million Eight Hundred Thousand Dollars ($1,800,000.00) of the
Improvement Allowance must be used by Tenant for hard and soft costs of
construction of the Improvements in the 6290 Expansion Premises (the "6290
Minimum Allocation"). All Improvements shall, as more particularly identified in
Section 8.5 of the Original Lease, be and become the property of Landlord. Any
portion of the Improvement Allowance used by Tenant for Miscellaneous Items
shall be reimbursed to Tenant within thirty (30) days after Landlord's receipt
of paid invoices for such items.
2.1.2    Additional Allowance. In addition to the 6290 Expansion Premises
Improvement Allowance and the Existing Premises Improvement Allowance set forth
in Section 2.1.1, above, Tenant shall, but only if so elected by Tenant in
writing prior to the date upon which Tenant commences to construct the
Improvements in the 6290 Initial Premises, the 6290 Must-Take Premises or the
Existing Premises (as applicable), be entitled to a one-time additional
allowance in an amount not to exceed $15.00 per rentable square foot of each of
the 6290 Initial Premises, the 6290 Must-Take Premises and the Existing Premises
(the "Additional Allowance") to be used solely for hard costs in the
construction of the Improvements. In the event Tenant exercises

 
EXHIBIT B
-2-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




its right to use all or any portion of the Additional Allowance, the monthly
installments of Base Rent for the applicable 6290 Initial Premises, the 6290
Must-Take Premises or the Existing Premises (as otherwise set forth in Section 4
of this Second Amendment) shall be increased by an amount equal to the
"Additional Monthly Base Rent" (defined below) applicable to the 6290 Initial
Premises, the 6290 Must-Take Premises or the Existing Premises (as the case may
be). The "Additional Monthly Base Rent" shall mean the amount sufficient to
fully amortize the Additional Allowance utilized by Tenant over the
"Amortization Period" (as that term is defined below) based up on equal monthly
payments of principal and interest throughout such Amortization Period, with
interest imputed on the outstanding principal balance at the rate of eight point
five percent (8.5%) per annum. The "Amortization Period" shall mean (i) for any
Additional Allowance attributable to the 6290 Initial Premises, a period of
seven (7) years commencing upon the Expansion Commencement Date, (ii) for any
Additional Allowance attributable to the 6290 Must-Take Premises, the period
from the 6290 Must-Take Premises Commencement Date through the New Expiration
Date, and (iii) for any Additional Allowance attributable to the Existing
Premises, the period commencing upon the earlier of (A) the date of substantial
completion of Improvements in the Existing Premises or (B) the date which is
sixty (60) days after the date Tenant commences construction of Improvements in
the Existing Premises, through the New Expiration Date. In no event shall the
Additional Monthly Base Rent be subject to abatement.
2.1.3    Improvement Allowance Sunset Date. Any portion of the first
$1,500,000.00 of the Improvement Allowance which has not been used for
Improvements and Miscellaneous Items in the 6290 Initial Premises on or before
the last day of the sixteenth (16th) full calendar month after the Expansion
Commencement Date (the "16 Month Deadline") shall remain with Landlord and
Tenant shall have no further right thereto. Any portion of the Improvement
Allowance over and above the first $1,500,000.00 which has not been used on or
before the last day of the forty-eighth (48th) full calendar month after the
Expansion Commencement Date shall remain with Landlord and Tenant shall have no
further right thereto. For clarity, Tenant’s use of at least $1,500,000.00 of
the 6290 Minimum Allocation for Improvements and Miscellaneous Items in the 6290
Initial Premises on or before the 16 Month Deadline shall satisfy the condition
imposed by this Section 2.1.3 on such $1,500,000.00 portion of the Improvement
Allowance.
2.2    Disbursement of the Improvement Allowance.
2.2.1    Monthly Disbursements. On or before a designated day of each calendar
month during the construction of the Improvements, Tenant shall pay the
Contractor, on a progress-payment basis, pursuant to the terms of the Contract
(and net of any retention provided in the Contract); provided, however, and
notwithstanding any provision to the contrary contained in this Work Letter
Agreement, at least five (5) business days prior to making such monthly
disbursements (or thirty (30) days prior to request for any monthly
disbursements of the Improvement Allowance), Tenant shall have delivered to
Landlord: (i) a construction schedule showing, by trade, the percentage of
completion of the Improvements in the applicable portion of the Premises,
detailing the portion of the work completed and the portion not completed;
(ii) copies of invoices from all of Tenant's Agents for labor rendered and
materials delivered to the applicable portion of the Premises; (iii) executed
mechanic's lien releases from all of Tenant's Agents which shall comply with the
appropriate provisions, as reasonably determined by Landlord, of the California
Civil Code;

 
EXHIBIT B
-3-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




and (iv) all other information reasonably requested by Landlord (collectively,
the "Payment Package"). Tenant's submission of each Payment Package to Landlord
and corresponding payment to Contractor shall be deemed Tenant's acceptance and
approval of the work furnished and/or the materials supplied as set forth in
such Payment Package.
2.2.2    Final Payments. Landlord shall pay to Tenant the remaining portion of
the Improvement Allowance attributable to the 6290 Initial Premises within
five (5) business days following the later to occur of (i) the Expansion
Commencement Date, and (ii) the completion of construction of Improvements in
the 6290 Initial Premises; provided, however, such completion of construction
shall not be deemed to have occurred unless and until (x) Tenant delivers to
Landlord properly executed mechanics lien releases in compliance with both
California Civil Code Section 8136 and Section 8138, (y) Landlord has determined
that no substandard work exists which adversely affects the mechanical,
electrical, plumbing, heating, ventilating and air conditioning, life-safety or
other systems of the 6290 Building, the curtain wall of the 6290 Building, or
the structure or exterior appearance of the 6290 Building, and (z) Architect
delivers to Landlord a certificate, in a form reasonably acceptable to Landlord,
certifying that the construction of the Improvements in the 6290 Initial
Premises has been substantially completed. Similarly, Landlord shall pay to
Tenant the remaining portion of the Improvement Allowance attributable to the
6290 Must-Take Premises within five (5) business days following the completion
of construction of Improvements in the 6290 Must-Take Premises; provided,
however, such completion of construction shall not be deemed to have occurred
unless and until (x) Tenant delivers to Landlord properly executed mechanics
lien releases in compliance with both California Civil Code Section 8136 and
Section 8138, (y) Landlord has determined that no substandard work exists which
adversely affects the mechanical, electrical, plumbing, heating, ventilating and
air conditioning, life-safety or other systems of the 6290 Building, the curtain
wall of the 6290 Building, or the structure or exterior appearance of the 6290
Building, and (z) Architect delivers to Landlord a certificate, in a form
reasonably acceptable to Landlord, certifying that the construction of the
Improvements in the 6290 Must-Take Premises has been substantially completed.
Finally, Landlord shall pay to Tenant the remaining portion of the Improvement
Allowance attributable to the Existing Premises within five (5) business days
following the completion of construction of Improvements in the Existing
Premises; provided, however, such completion of construction shall not be deemed
to have occurred unless and until (x) Tenant delivers to Landlord properly
executed mechanics lien releases in compliance with both California Civil Code
Section 8136 and Section 8138, (y) Landlord has determined that no substandard
work exists which adversely affects the mechanical, electrical, plumbing,
heating, ventilating and air conditioning, life-safety or other systems of the
Existing Premises, the curtain wall of the Existing Premises, or the structure
or exterior appearance of the Existing Premises, and (z) Architect delivers to
Landlord a certificate, in a form reasonably acceptable to Landlord, certifying
that the construction of the Improvements in the Existing Premises has been
substantially completed.
2.3    Building Standards for Improvements; Warm Shell Condition. Tenant
acknowledges that Landlord has established minimum specifications (the "Building
Standards for Improvements") for the Building standard components to be used in
the construction of the Improvements in the 6290 Expansion Premises, which
Building Standards for Improvements are set forth on Schedule 1 attached hereto.
Except for Building-standard doors, door hardware and

 
EXHIBIT B
-4-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




lock sets, as well as all other items expressly identified on Schedule 1 as "not
changeable," Landlord and Tenant hereby acknowledge and agree that Tenant is not
required to use any of the specific items set forth in Schedule 1 in the
construction of the Improvements, but that such Schedule 1 establishes the
minimum quality and quantity of items listed thereon that are required with
regard to the construction of the Improvements.
2.4    Removal of Non-Conforming Improvements. To the extent any particular
Improvements do not conform to the Building Standards for Improvements
(collectively, the "Non-Conforming Improvements"), and the same are identified
for removal by Landlord at the time of Landlord’s approval of the Construction
Drawings, then Tenant, at its sole cost and expense, shall (A) remove any such
Non-Conforming Improvements so identified for removal, (B) repair any damage
caused by such removal, and (C) and return the affected portion of the Premises
to the Warm Shell condition. Unless Landlord, in its sole and absolute
discretion, rescinds such removal/repair/reconfiguration requirement in writing
at least sixty (60) days prior to the end of the Lease Term, as amended, such
removal and replacement of Non-Conforming Improvements shall be performed
promptly and shall be completed by Tenant on or before the end of the Lease
Term, as amended. Notwithstanding the foregoing or anything to the contrary
contained herein, Landlord agrees that Tenant shall not be required to remove
any of the existing leasehold improvements from the Existing Premises other than
those items listed on Schedule 2 attached hereto.
SECTION 3

CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Drawings. Subject to Landlord's
approval, which approval shall not be unreasonably withheld, delayed, or
conditioned, Tenant shall select and retain an architect/space planner (the
"Architect") to prepare the "Construction Drawings," as that term is defined in
this Section 3.1; provided, however, Landlord hereby pre-approves Tony Mansour.
Tenant shall retain (A) the structural, mechanical and electrical engineering
consultants of its choice, subject to reasonable approval by Landlord (which
approval shall not be unreasonably withheld, delayed or conditioned), and
(B) subject to Landlord's approval (which approval shall not be unreasonably
withheld, delayed, or conditioned), all other engineering consultants designated
by Tenant (the "Engineers") to prepare all plans and engineering working
drawings relating to the structural, mechanical, electrical, plumbing, HVAC,
lifesafety, and sprinkler work for the Improvements, which work is not part of
the Base Building. The plans and drawings to be prepared by Architect and the
Engineers hereunder shall be known collectively as the "Construction Drawings."
All Construction Drawings shall comply with the drawing format and
specifications reasonably determined by Landlord, and shall be subject to
Landlord's approval; provided, however, Landlord shall only disapprove any such
Construction Drawing to the extent of a "Design Problem," as that term is
defined below. Tenant and Architect shall verify, in the field, the dimensions
and conditions as shown on the relevant portions of the base building plans, and
Tenant and Architect shall be solely responsible for the same, and Landlord
shall have no responsibility in connection therewith. Landlord's review of the
Construction Drawings as set forth in this Section 3, shall be for its sole
purpose and shall not imply Landlord's review of the same, or obligate Landlord
to review the same, for quality, design, Code compliance or other like matters.
Accordingly,

 
EXHIBIT B
-5-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord's
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, and Tenant's
waiver and indemnity set forth in this Lease shall specifically apply to the
Construction Drawings. A "Design Problem" is defined as, and shall be deemed to
exist if there could be (i) an effect on the exterior appearance of the Project,
(ii) an adverse effect on the Base Building (including without limitation the
Building Structure), (iii) an adverse effect on the Building Systems or the
operation and maintenance thereof, or (iv) any failure to comply with Applicable
Laws or Code. Notwithstanding anything to the contrary contained herein,
Landlord acknowledges that Tenant’s security systems are fundamental to its
business operations, and Landlord shall reasonably cooperate with Tenant, at no
material extra cost to Landlord, to permit such security systems to be installed
in the 6290 Expansion Premises in accordance with Tenant’s reasonable security
requirements. Landlord further acknowledges that the Improvements may include a
truck well/loading and unloading area, as well as a data center, cafeteria,
fitness, exercise and other on-site facilities (subject to Landlord's approval
of Construction Drawings for any such item(s)), and that Landlord shall
reasonably cooperate with Tenant, at no material extra cost to Landlord, in
Tenant’s design of such facilities.
3.2    Final Space Plan. Tenant shall supply Landlord with four (4) copies
signed by Tenant of its final space plan for any portion of the Improvements
before any architectural working drawings or engineering drawings have been
commenced. The final space plan (the "Final Space Plan") shall include a layout
and designation of all offices, rooms and other partitioning, their intended
use, and equipment to be contained therein. Landlord may request clarification
or more specific drawings for special use items not included in the Final Space
Plan. Landlord shall advise Tenant within five (5) business days after
Landlord's receipt of the Final Space Plan for the applicable portion of the
Improvements if the same is unsatisfactory or incomplete in any respect;
provided, however, Landlord shall only disapprove such Final Space Plans to the
extent of a Design Problem. If Tenant is so advised, Tenant shall promptly
direct the Architect to cause the Final Space Plan to be revised to correct any
deficiencies or other matters Landlord may reasonably require, and immediately
thereafter Architect shall promptly re-submit the Final Space Plan to Landlord
for its approval. Such procedure shall continue until the Final Space Plan is
approved by Landlord.
3.3    Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
B.T.U. calculations, electrical requirements and special electrical receptacle
requirements for the applicable portion of the Improvements, to enable the
Engineers and the Architect to complete the "Final Working Drawings" (as that
term is defined below) in the manner as set forth below. Upon the approval of
the Final Space Plan by Landlord and Tenant, Tenant shall promptly cause the
Architect and the Engineers to complete the architectural and engineering
drawings for the applicable portion of the Improvements, and Architect shall
compile a fully coordinated set of architectural, structural, mechanical,
electrical and plumbing working drawings in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable permits
(collectively, the "Final Working Drawings") and shall submit the same to
Landlord for Landlord's approval. Tenant shall

 
EXHIBIT B
-6-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




supply Landlord with four (4) copies signed by Tenant of such Final Working
Drawings. Landlord shall, within five (5) business days after Landlord's receipt
of all of the Final Working Drawings, either (i) approve the Final Working
Drawings, (ii) approve the Final Working Drawings subject to specified
conditions, which conditions must be stated in a reasonably clear and complete
manner, and shall only be conditions reasonably intended to address a potential
Design Problem, or (iii) disapprove and return the Construction Drawings to
Tenant with requested revisions; provided, however, Landlord shall only
disapprove such Final Working Drawings to the extent of a Design Problem. If
Landlord disapproves the Final Working Drawings, Tenant may resubmit the Final
Working Drawings to Landlord at any time, and Landlord shall approve or
disapprove the resubmitted Final Working Drawings, based upon the criteria set
forth in this Section 3.3, within three (3) business days after Landlord
receives such resubmitted Final Working Drawings. Such procedure shall be
repeated until the Final Working Drawings are approved.
3.4    Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord (the "Approved Working Drawings") prior to the commencement of
construction of the applicable portion of the Improvements by Tenant. After
approval by Landlord of the Final Working Drawings, Tenant shall submit the same
to the appropriate municipal authorities for all applicable building permits.
Tenant hereby agrees that neither Landlord nor Landlord's consultants shall be
responsible for obtaining any building permit or certificate of occupancy for
the applicable portion of the Improvements and that obtaining the same shall be
Tenant's responsibility; provided, however, that Landlord shall cooperate with
Tenant in executing permit applications and performing other ministerial acts
reasonably necessary to enable Tenant to obtain any such permit or certificate
of occupancy. No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, provided,
however, that Landlord may only disapprove of any such change to the extent the
necessary to eliminate a Design Problem (as requested and approved, a "Tenant
Change").
3.5    Electronic Approvals. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter Agreement, Landlord may, in
Landlord's sole and absolute discretion, transmit or otherwise deliver any of
the approvals required under this Work Letter via electronic mail to Tenant's
representative identified in Section 5.1 of this Work Letter, or by any of the
other means identified in Section 29.18 of this Lease.
SECTION 4

CONSTRUCTION OF THE IMPROVEMENTS
4.1    Tenant's Selection of Contractors.
4.1.1    The Contractor. To the extent applicable, a general contractor shall be
retained by Tenant to construct the Improvements. Such general contractor
("Contractor") shall be selected by Tenant, subject to Landlord's prior approval
thereof, which approval shall not be unreasonably withheld or delayed.
4.1.2    Tenant's Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to

 
EXHIBIT B
-7-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




be known collectively as "Tenant's Agents") must be approved in writing by
Landlord, which approval shall not be unreasonably withheld or delayed. If
Landlord does not approve any of Tenant's proposed subcontractors, laborers,
materialmen or suppliers, Tenant shall submit other proposed subcontractors,
laborers, materialmen or suppliers for Landlord's written approval.
4.2    Construction of Improvements by Tenant's Agents.
4.2.1    Construction Contract; Final Costs. To the extent a construction
contract of any type, scope or nature is entered into by Tenant in connection
with the Improvements identified herein, prior to Tenant's execution of the
construction contract and general conditions with Contractor (the "Contract"),
Tenant shall submit the Contract to Landlord for its approval, which approval
shall not be unreasonably withheld or delayed. Prior to the commencement of the
construction of the Improvements, and after Tenant has accepted all bids for the
Improvements, Tenant shall provide Landlord with a detailed breakdown, by trade,
of the final costs to be incurred or which have been incurred in connection with
the design and construction of the Improvements to be performed by or at the
direction of Tenant or the Contractor, which costs form a basis for the amount
of the Contract (the "Final Costs"). To the extent applicable during its
construction of the Improvements, Tenant shall make monthly progress payments to
the Contractor pursuant to Section 2.2.1 of this Work Letter Agreement.
4.2.2    Tenant's Agents.
4.2.2.1    Landlord's General Conditions for Tenant's Agents and Improvement
Work. Tenant's and Tenant's Agent's construction of the Improvements shall
comply with the following: (i) the Improvements shall be constructed in strict
accordance with the Approved Working Drawings; (ii) Tenant's Agents shall submit
schedules of all work relating to the Tenant's Improvements to Contractor and
Contractor shall, within five (5) business days of receipt thereof, inform
Tenant's Agents of any changes which are necessary thereto, and Tenant's Agents
shall adhere to such corrected schedule; and (iii) Tenant shall abide by all
rules made by Landlord's Building manager with respect to the use of freight,
loading dock and service elevators, storage of materials, coordination of work
with the contractors of other tenants, and any other matter in connection with
this Work Letter Agreement, including, without limitation, the construction of
the Improvements. Tenant shall pay a logistical coordination fee (the
"Coordination Fee") to Landlord in an amount equal to the product of (A) one
percent (1.0%) and (B) an amount equal to the "hard costs" incurred for the
actual construction of the Improvements; provided, however, in no event shall
the amount of such "hard costs" be deemed to exceed the amount of the
Improvement Allowance; provided further, however, Landlord and Tenant hereby
acknowledge that such Coordination Fee shall be for services relating to the
coordination of the construction of the Improvements.
4.2.2.2    Indemnity. Tenant's indemnity of Landlord as set forth in this Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant's
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant's non-payment of any amount arising out of the
Improvements and/or Tenant's disapproval of all or any portion of any request
for payment. Such indemnity by Tenant, as set forth in this Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord's performance of any

 
EXHIBIT B
-8-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




ministerial acts reasonably necessary (i) to permit Tenant to complete the
Improvements, and (ii) to enable Tenant to obtain any building permit or
certificate of occupancy for the 6290 Initial Premises or the 6290 Must-Take
Premises (as the case may be).
4.2.2.3    Requirements of Tenant's Agents. Each of Tenant's Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant's Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the completion of the work performed by such contractor or subcontractors.
The correction of such work shall include, without additional charge, all
additional expenses and damages incurred in connection with such removal or
replacement of all or any part of the Improvements, and/or the applicable
building and/or Common Areas that may be damaged or disturbed thereby. All such
warranties or guarantees as to materials or workmanship of or with respect to
the Improvements shall be contained in the Contract or subcontract and shall be
written such that such guarantees or warranties shall inure to the benefit of
both Landlord and Tenant, as their respective interests may appear, and can be
directly enforced by either. Tenant covenants to give to Landlord any assignment
or other assurances which may be necessary to effect such right of direct
enforcement.
4.2.2.4    Insurance Requirements.
4.2.2.4.1    General Coverages. All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in this Lease.
4.2.2.4.2    Special Coverages. Tenant shall carry "Builder's All Risk"
insurance in an amount approved by Landlord covering the construction of the
Improvements, and such other insurance as Landlord may require, it being
understood and agreed that the Improvements shall be insured by Tenant pursuant
to the Lease immediately upon completion thereof; provided, however, to the
extent such insurance is not available on a commercially reasonable basis, then
Tenant shall not be required to carry such insurance. Such insurance shall be in
amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord including, but not limited to, the requirement
that all of Tenant's Agents shall carry excess liability and Products and
Completed Operation Coverage insurance, each in amounts not less than $500,000
per incident, $1,000,000 in aggregate, and in form and with companies as are
required to be carried by Tenant as set forth in the Lease.
4.2.2.4.3    General Terms. Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Improvements and before the Contractor's equipment is moved
onto the site. All such policies of insurance must contain a provision that the
company writing said policy will give Landlord thirty (30) days prior written
notice of any cancellation or lapse of the effective date or any reduction in
the amounts of such insurance. In the event that the Improvements are damaged by
any cause during the course of the construction thereof, Tenant shall
immediately repair the same

 
EXHIBIT B
-9-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




at Tenant's sole cost and expense. Tenant's Agents shall maintain all of the
foregoing insurance coverage in force until the Improvements are fully completed
and accepted by Landlord, except for any Products and Completed Operation
Coverage insurance required by Landlord, which is to be maintained for ten (10)
years following completion of the work and acceptance by Landlord and Tenant.
All policies carried under this Section 4.2.2.4 shall insure Landlord and
Tenant, as their interests may appear, as well as Contractor and Tenant's
Agents. All insurance, except Workers' Compensation, maintained by Tenant's
Agents shall preclude subrogation claims by the insurer against anyone insured
thereunder. Such insurance shall provide that it is primary insurance as
respects the owner and that any other insurance maintained by owner is excess
and noncontributing with the insurance required hereunder. The requirements for
the foregoing insurance shall not derogate from the provisions for
indemnification of Landlord by Tenant under Section 4.2.2.2 of this Work Letter
Agreement. Landlord may, in its reasonable discretion, require Tenant to obtain
a lien and completion bond or some alternate form of security satisfactory to
Landlord in an amount sufficient to ensure the lien-free completion of the
Improvements and naming Landlord as a co-obligee.
4.2.3    Governmental Compliance. The Improvements shall comply in all material
respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer's specifications.
4.2.4    Inspection by Landlord. Landlord shall have the reasonable right to
inspect the Improvements at all times, provided however, that Landlord's failure
to inspect the Improvements shall in no event constitute a waiver of any of
Landlord's rights hereunder nor shall Landlord's inspection of the Improvements
constitute Landlord's approval of the same. Should Landlord disapprove any
portion of the Improvements, Landlord shall notify Tenant in writing of such
disapproval and shall specify the items disapproved. Any defects or deviations
in, and/or disapproval by Landlord of, the Improvements shall be rectified by
Tenant at no expense to Landlord, provided however, that in the event Landlord
determines that a defect or deviation exists or disapproves of any matter in
connection with any portion of the Improvements and such defect, deviation or
matter might adversely effect the mechanical, electrical, plumbing, heating,
ventilating and air conditioning or life-safety systems of the applicable
building, the structure or exterior appearance of the applicable building or any
other tenant's use of such other tenant's leased premises, Landlord may, take
such action as Landlord deems necessary, at Tenant's expense and without
incurring any liability on Landlord's part, to correct any such defect,
deviation and/or matter, including, without limitation, causing the cessation of
performance of the construction of the Improvements until such time as the
defect, deviation and/or matter is corrected to Landlord's satisfaction.
4.2.5    Meetings. Tenant and Landlord shall hold regular meetings at reasonable
times (but in no event to be required more often than weekly), with the
Architect and the Contractor regarding the progress of the preparation of
Construction Drawings and the construction of the Improvements, which meetings
shall be held at a location and at times mutually and reasonably agreed upon by
Landlord and Tenant, and Landlord and/or its agents shall receive prior notice
of,

 
EXHIBIT B
-10-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




and shall have the right to attend, all such meetings, and, upon Landlord's
request, certain of Tenant's Agents shall attend such meetings. In addition,
minutes shall be taken at all such meetings, a copy of which minutes shall be
promptly delivered to Landlord. One such meeting each month shall include the
review of Contractor's current request for payment.
4.3    Notice of Completion; Copy of Record Set of Plans. Within ten (10)
business days after completion of construction of the Improvements, Tenant shall
cause a Notice of Completion to be recorded in the office of the Recorder of San
Diego County in accordance with the Civil Code of the State of California, and
shall furnish a copy thereof to Landlord upon such recordation. If Tenant fails
to do so, Landlord may execute and file the same on behalf of Tenant as Tenant's
agent for such purpose, at Tenant's sole cost and expense. At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the "record-set" of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
this Lease, and (C) to deliver to Landlord two (2) sets of copies of such record
set of drawings, and (ii) Tenant shall deliver to Landlord a copy of all
warranties, guaranties, and operating manuals and information relating to the
improvements, equipment, and systems in the applicable portion of the Premises.
SECTION 5

MISCELLANEOUS
5.1    Tenant's Representative. Tenant has designated James Gillard as its sole
representative with respect to the matters set forth in this Work Letter
Agreement (whose e-mail address for the purposes of this Work Letter is
jgillard@dexcom.com, who shall have full authority and responsibility to act on
behalf of the Tenant as required in this Work Letter Agreement.
5.2    Landlord's Representative. Landlord has designated Mr. Jake Brehm as its
sole representative with respect to the matters set forth in this Work Letter
Agreement (whose e-mail address for the purposes of this Work Letter is
jbrehm@kilroyrealty.com), who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Work Letter Agreement.
5.3    Time of the Essence in This Work Letter Agreement. Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.





 
EXHIBIT B
-11-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




SCHEDULE 1 TO EXHIBIT B
BUILDING STANDARDS FOR IMPROVEMENTS
The following Improvements Standards identify the minimum quality for items used
in the construction of Improvements.
All Improvements work shall comply with this Building Standard for a minimum
quality of material and general design guidelines for specific design criteria,
product specifications and means and methods to be employed during the execution
of the work.
STANDARD PARTITIONS
DEMISING PARTITION
a.    3-5/8" x 25 min. gauge metal studs @ 16" on center.
b.    1 layer each side 5/8" thick type ‘x’ gypsum wallboard (where required).
c.    From floor slab to underside of concrete and metal deck floor/roof
structure.
d.
R11 batt sound insulation in partition cavity (portion of walls – corridor,
bathrooms & some office).

e.    Partition taped and sanded smooth to receive paint.
f.    Fire caulk @ partition and metal deck as required by City of San Diego.
g.
Provide minimum opening above ceiling as required for return air, with sound
boots.

INTERIOR PARTITION
a.    2-1/2" x 25 gauge metal studs @ 24" on center.
b.
1 layer each side 5/8" thick type ‘x’ gypsum wallboard. From floor slab to
underside of ceiling grids as applicable. Height may vary.

c.
Diagonal Bracing: 2-1/2" x 25 gauge metal studs at 45 degree diagonal to
structure above staggered @ 4’-0" on center, and at door openings.

d.
Partition taped and sanded smooth to receive paint to a minimum of Level 4
finish.

e.
Metal corner bead at terminations of partitions and at the ceiling.

f.
All demising walls and tenant conference room walls to receive R-11 batt
insulation within partition cavity and four foot on either side of partition
over ceiling.

INTERIOR ONE-HOUR SEPARATION PARTITION
a.
Same as demising partition with fire dampers as required for penetrations and
return air.

b.    Type X 5/8" wallboard shall be fire taped where fire ratings are required.
INTERIOR LOW PARTITION
a.
2-1/2" x 25 gauge metal studs @ 16" on center.

b.
1 layer each side and top 5/8" thick type ‘x’ gypsum wallboard.

c.
Heights vary to maximum of 68" above floor.

d.
Metal corner beads at all exposed corners.

e.
Partition taped and sanded smooth to receive paint to a minimum of Level 4
finish.

f.
Pipe support at free end within partition cavity and every 4’ on center.


 
SCHEDULE 1 TO EXHIBIT B
-1-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




EXTERIOR WALL FURRING
a.    Below glazing sill and above glazing head, 1 layer 5/8" thick gypsum
wallboard.
b.    Taped and sanded smooth to receive paint.
COLUMN FURRING
a.    2-1/2" x 25 gauge metal studs @ 24" on center.
b.    1 layer one side 5/8" thick type ‘x’ gypsum wallboard.
c.    From floor slab to 6" above ceiling grid or to deck above.
d.
Partition taped and sanded smooth to receive paint to a minimum of Level 4
finish.

DOORS, FRAMES AND HARDWARE
SINGLE CORRIDOR DOOR AND HARDWARE
a.
Single leaf U.L. rated, 20-minute suite entry door label attached to hinge side
of door, 1-3/4" x 3’-0" x 8’-10", solid core wood, clear plain sliced select
white maple, book matched edges. Door shall be pre-finished and pre-mortised for
hardware.

b.
Frame: 3’-0" x 8’-10" " Western Integrated prefinished satin aluminum with clear
coat with squared edge, 20-minute fire rated.

c.
Hardware: Butts: two pair per door, Hager 700; Door Hardware: Schlage "L"
Series, Lever style #17, A- Wrought Rose- typ.; Entrance Lockset # L9453P-626,
Latchset # L9010P-626, and Office Lockset # L9050-626; Door Stop: Hager 236W,
concave wall stop; Closer: LCN #1461FC (where required); typical hardware
finish: satin aluminum or satin stainless steel throughout unless otherwise
noted.

d.
Closer at entry doors and any rated doors required by code: LCN 1460 Series,
4111 cylinder for accessibility.

DOUBLE CORRIDOR DOOR AND HARDWARE
a.
Double leaf U.L. rated 20-minute suite entry doors with label attached to hinge
side of doors, 1-3/4" x 6’-0" x 8’-10", solid core wood, clear plain sliced
select white maple, book matched edges. Door shall be pre-finished and
pre-mortised for hardware. Book match face veneers with premium veneers grade of
doors with matching veneer at vertical edge.

b.
Door shall be pre-finished and mortised for hardware.

c.
Frame: 6’-0" x 8’-10", ‘Western Integrated’ prefinished satin aluminum with
clear coat with squared edge, 20-minute fire rated.

d.
Hardware: Same as above modified and supplemented for double doors.

SINGLE INTERIOR DOOR AND HARDWARE
a.
Single leaf, 1-3/4" x 3’-0" x 8’-10", solid core wood, 5 ply, plain sliced maple
veneer, clear finish and premium grade.

b.
Matching veneer at vertical edges.

c.
20-minute rated with label attached to hinge side of door.

d.
Door shall be prefinished and mortised for hardware.

e.
Frame: 3’-0" x 8’-10", ‘Western Integrated’ flush trim clear anodized extruded
aluminum, 20-minute fire rated.


 
SCHEDULE 1 TO EXHIBIT B
-2-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




f.
Hardware: Schlage "L" Series: Lever style #17, A- Wrought Rose, finish 626 satin
chrome. Corbin Russwin cylinders with an inter-changeable core and keyway.
Hinges: AB700, 4.5 x 4.5, ‘Hager’, finish: stainless steel – satin. Stop:
‘Trimco’ 1211 series, finish 626.

g.
Sidelights shall be provided at all private offices as applicable.

DOUBLE INTERIOR DOOR AND HARDWARE
a.
Double leaf, 1-3/4" x 6’-0" x 8’-10", solid core wood, 5 ply, plain sliced maple
veneer, clear finish and premium grade.

b.
Match face veneers of doors. Matching veneer at vertical edges.

c.
20-minute rated with label attached to hinge side of the door.

d.
Door shall be prefinished and mortised for hardware.

e.
Frame: 6’-0" x 8’-10", ‘Western Intgrated’ flush trim clear anodized extruded
aluminum, 20-minute fire rated.

f.
Hardware: Schlage "L" Series: Lever style #17, A- Wrought Rose- typ, finish 626
hardware finish 626 satin chrome. Corbin Russwin cylinders with an
inter-changeable core and D3 keyway. Hinges: AB700, 4.5 x 4.5, ‘Hager’, finish:
stainless steel – satin. Stop: ‘Trimco’ 1211 series, finish 626. Auto flush
bolts: DCI No. 942, finish to match 626. Coordinator: DCI No. 600 series, finish
to match 626. Closer: LCN 4041 series, parallel arm-heavy duty, finish: to match
626. Closer: LCN 4041 series, parallel arm-heavy duty, finish to match 626.
Astragal: ‘Pemco’ 355CV.

OPTIONAL DOORS AS APPROVED BY LANDLORD
a.    Optional Doors as Selected by the Tenant for the tenant’s interior space
may be submitted as outlined below subject to Landlords Approval:
•
Premium Grade wood doors with single glass lites with a stained and lacquered
finish. Colors to match building standard, subject to Landlord Approval

•
Herculite Glass Doors with Stainless Steel Styles at top and bottom and
concealed hinges.

•
Aluminum Storefront Doors with clear anodized finish set in Aluminum frames to
match.

ACOUSTICAL CEILINGS
a.
2’ X 2’ x 9/16" Armstrong, Superfine XL 9/16" exposed tee system, finish: matte
white, Steel T-bar grid system with wire suspension and seismic bracing per
code.

b.
Tile: 24" X 24" X 7/8" Armstrong acoustical tile; Pattern - Dune with tegular
edge detail: Color - white.

c.
Optional Ceiling Tile and Grid as Selected by the Tenant for the tenant’s
interior space may be submitted as outlined below subject to Landlords Approval.

d.
Premium Grade Architectural Ceiling Tile and Grid subject to code compliance
with textures and finishes as selected by tenant, subject to Landlord Approval.

e.
Tenant may elect to design an open ceiling plan subject to Landlords Approval.

f.
Open Ceilings may incorporate the following:

•
Floating Architectural Ceilings with Composo Edges and trims.

•
Floating Hard lid ceilings.

•
Painted and Exposed Structure for Loft Style Architectural Impact.


 
SCHEDULE 1 TO EXHIBIT B
-3-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




ELECTRICAL
The main base building electrical service consists of a 1,200 Amp, 480/277 Volt
3 Phase, 4 Wire Switch board identified as HSE located within an electrical room
for house panels and core services
A separate 3,000 Amp, 480/277 Volt - 3 Phase - 4 wire Switchboard identified as
"MSE" is also located within the electrical room for tenant distribution.
277v distribution, lighting panels, transformers and 120v convenience power
panels shall be part of the Premise Improvements.
All electrical distribution shall be fully engineered in compliance with local
building codes, the National Electric Code and California Title 24 and shall be
subject to Landlords review and approval.
Tenant electrical drawings shall include a review of the base building
electrical drawings to include all necessary metering, distribution and
connections.
Tenant electrical design, fixtures and components shall be subject to
certification by Landlord’s consultant.
LIGHT FIXTURES
a.
Recessed Columbia 2x4 Direct/Indirect Fluorescent Fixture. (Verify and Match
existing)

a.
STR24-2326-MPO-EB8277

b.
Micro Perforated Mesh Lamp Shield.

c.
(2) T-8 lamps per fixture with electronic rapid start ballast

d.
Lamps: Phillips 32 Watt

e.
Color 3500K

b.
Recessed Columbia 2x2 Direct/Indirect Fluorescent Fixture. (Verify and Match
existing)

a.
STR22-217G-MPO-EB8277

b.
Micro Perforated Mesh Lamp Shield.

c.
(2) T-8 lamps per fixture with electronic rapid start ballast

d.
Lamps: (2) 17w WT8-82CRI

e.
Color 3500K

c.
Delray Rocket II Pendant Hung Compact Fluorescent Light Fixtures

d.
Verve II Suspended Linear Indirect Fixture

Tenant may elect to use additional or alternate Architectural Lighting subject
to Landlords Approval of Plans and Specs.
LIGHT CONTROLS
a.
Novitas Sensors.

b.
Wall - #01-DL401.

c.
Ceiling: One Way 01-100.

d.
Ceiling: Two Way 01-110


 
SCHEDULE 1 TO EXHIBIT B
-4-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




ELECTRICAL WALL OUTLET
a.
Specification Grade, Leviton 15A, 125V, Decora/single switch.

b.    Color - White.
c.
Mounted vertically.

d.
Outlet height at 15" above finish floor to centerline of outlet U.O.N. as
required for ADA compliance.

TELEPHONE WALL OUTLET
a.
Mud ring cut into wall - mounted vertically.

b.
¾" metal conduit stub above ceiling with 6" pigtail at top of wall.

c.
Cover plate and wiring by Tenant’s telephone vendor.

EXIT SIGN LIGHTS
a.
Alkco Edge-Glo Exit /Directional signs, recessed ceiling mounted LED housing,
green letters on a clear panel background or equivalent.

b.
Provide exit lights with battery back up at all exits required by code.

c.
All life safety items including horns & strobes and speaker shall have white
covers.

AUTOMATIC FIRE SPRINKLERS
a.
Fully fire sprinklered building with main and branch distribution lines
available for tenant modification.

b.
Reliable sprinkler model "G" pendant semi-recessed sprinkler with white
sprinkler and escutcheon.

•
165 degree Fahrenheit temperature rating.

c.
Reliable sprinkler model "G4" concealed sprinkler head with white cover plate.
(To be used in all public areas).

•
165 degree Fahrenheit temperature rating.

HEATING AND AIR CONDITIONING DISTRIBUTION
All mechanical design shall be fully engineered in compliance with local
building codes, the Uniform Mechanical Code and California Title 24.
All new mechanical fixtures and components shall be subject to certification by
Landlord’s consultant.
AIR DISTRIBUTION FOR TYPICAL FLOORS
Interior Zones shall be conditioned by Water Source Heat Pumps and installed as
part of the tenant improvements. Water Source Heat Pumps shall be sized as
required to meet ASHREA standards and equipped with Vibration Isolators,
Balancing Valves, Strainers, Flow Controls and Shut Off Valves.
Condenser water is delivered to the individual floors by a condenser water loop
that is sized as required and installed as a part of the shell construction.
Each zone shall be controlled by an electronic thermostats tied back to the base
building energy management system.

 
SCHEDULE 1 TO EXHIBIT B
-5-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




Tenant may elect to design an open ceiling plan with existing exposed galvanized
rigid ductwork configured as required for tenant distribution of conditioned
air.
Air delivery above concealed ceiling spaces may be via low pressure, insulated
ducting with air diffusers as described below. Diffusers may be any one of the
following as selected by the tenant and tenant’s Architect.
•
Lay-in tile ceiling diffusers.

•
Architectural air-bar linear diffusers.

•
Light troffer diffusers.

PLUMBING
All plumbing design shall be fully engineered in compliance with local building
codes, the Uniform Plumbing Code and California Title 24.
All new plumbing fixtures shall be subject to certification by Landlord’s
consultant.
Approved plumbing fixtures include:
a.
"Elkay" Pacemaker sink # PSR-1720 - stainless steel, two faucet holes, or
equivalent.

b.
Hi-Arc Dual Handle bar faucet by "Elkay" # LK-2437-BH or equivalent.

c.
Undercounter Dishwasher: Asko model #D1706, suitable for ADA requirements.

d.
Garbage Disposal: Insinkerator, Model #77, ¾ horsepower, stainless steel
construction.

FINISHES
GLAZING / WINDOW FRAMES AT OFFICES & CONFERENCE ROOM:
a.
Shall be Western Integrated aluminum, 3-3/4" or 4-7/8" throat, pre-finished
satin aluminum w/ clear coat with squared edge- to match standard door frames
style and color.

b.
¼" glazing, clear, tempered where required by code.

c.
Side-lite glazing, size: 1’-6" wide by full height (inside window frame to
window frame)

d.
All private office shall have side-lites.

PAINT
a.
Manufacturer: As approved Landlord.

b.    Two coats minimum semi-gloss interior latex washable paint.
c.
Include paint on tenant side of demising partition, both sides of interior
partition, above and below exterior glazing as required and all column fur outs
and perimeter walls.

FLOOR COVERING/LOBBY & COMMON AREAS
a.
Carpet: Loop:     28 oz. or equal, Manufacture as approved Landlord.

b.
Direct glue down installation for all carpet.

c.    12 x 12 Vinyl Tile shall be ‘Armstrong’ or approved equal.
d.    Optional architectural flooring as approved by Landlord

 
SCHEDULE 1 TO EXHIBIT B
-6-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




TILE FLOORING
a.
Ceramic tile or Natural stone as selected by tenant subject to Landlord’s
approval.

BASE
a.
2-1/2" Rubber Base by Roppe

b.
2 ½" tile base in tiled areas as approved by Landlord.

PLASTIC LAMINATE
a.    Formica, Wilsonart or approved equal.
WINDOW COVERINGS
a.
Exterior window covering to be PVC Perforated Vertical Blinds.

b.
Blinds to be sized to fit inside window module.

c.
MechoShade –With Landlord’s prior approval, manually operated units are to
receive ThermoVeil 0900 Series Privacy Weave ShadeCloth with an approximate
openness factor of 0-1%. Color is to match (0910 Light Grey) the fabric used on
the shades.

FIRE/LIFE SAFETY
Fire Life Safety components shall be furnished and installed as required by the
City of San Diego Fire Marshall and installed by the Landlord’s Building Life
Safety contractor at the Tenant’s sole cost and expense.





 
SCHEDULE 1 TO EXHIBIT B
-7-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




SCHEDULE 2 TO EXHIBIT B
NON-CONFORMING IMPROVEMENTS
CURRENTLY EXISTING IN EXISTING PREMISES
•
Remove compressed air, nitrogen, and vacuum lines throughout the building as
well as the associated systems.

•
Remove ceiling receptacles throughout lab space.

•
Remove security systems including card access and cameras.

•
Remove supplemental HVAC systems that are not in good working order as of the
New Expiration Date, as the same may be extended (but Tenant shall have no
obligation to remove any of the associated steel roof supports).




 
SCHEDULE 2 TO EXHIBIT B
-1-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




EXHIBIT C
PARKING AREAS
[dexcomsecondamendment_image2.jpg]

 
EXHIBIT C
-1-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




[dexcomsecondamendment_image3.jpg]

 
EXHIBIT C
-2-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




[dexcomsecondamendment_image4.jpg]

 
EXHIBIT C
-3-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




EXHIBIT D
PRE-APPROVED LOGO


[dexcomsecondamendment_image5.gif]


4811-3588-9950, v. 4

 
EXHIBIT D
-1-
SEQUENCE TECHNOLOGY CENTER
[Expansion and Extension Amendment]
[DexCom, Inc.]


